As filed with the Securities and Exchange Commission on February 6, Registration No. 333-148845 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UVUMOBILE, INC. (Exact name of Registrant as specified in its charter) Delaware 7389 91-1962104 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) uVuMobile, Inc. 2160 Satellite Boulevard, Suite 130 Duluth, Georgia 30097 (678) 417-2000 (Address and telephone number of principal executive offices) William J. Loughman Chief Executive Officer uVuMobile, Inc. 2160 Satellite Boulevard, Suite 130 Duluth, Georgia 30097 (678) 417-2000 (Name, address and telephone number of agent for service) with copies to: Ronald A. Warren Corporate Secretary uVuMobile, Inc. 2160 Satellite Boulevard, Suite 130 Duluth, Georgia 30097 (678) 417-2000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," "accelerated filer,” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered(1)(3) Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, $0.001 par value per share underlying 8% Secured Convertible Debentures 31,772,234 shares $0.078 $2,478,234 $97.39 Common Stock, $0.001 par value per share underlying Warrants 28,531,538 shares $0.0.78 $2,225,460 $87.46 Common Stock, $0.001 par value per share underlying Warrants 605,000 shares $0.0.78 $47,190 $1.85 Common Stock, $0.001 par value per share underlying Warrants 3,177,223 shares $0.078 $247,823 $9.74 Common Stock, $0.001 par value per share underlying Preferred Stock 3,892,188 shares $0.078 $303,591 $11.93 Common Stock, $0.001 par value per share 300,000 $0.065 $19,500 $0.77 Total 68,278,183 shares $5,321,798 $209.14 (1) Includes the registration of (i) shares of common stock issued to selling stockholders named herein; (ii) pursuant to Rule 416 of the Securities Act, an indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of computing the registration in accordance with Rule 457(c) of the Securities Act based on the average of the high and low prices for the common stock on February 5, 2008, as reported by the OTC Bulletin Board. (3) Amount represents a increase in the amount offered of 300,000 shares for which the registration fee is calculated. All other shares subject to this registration statement have previously been registered and the registration fee related to those shares paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. The information in this prospectus in not complete and may be changed. The Selling Stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED February 6, 2008 PROSPECTUS UVUMOBILE, INC. 31,772,234Shares of Common Stock Underlying 8% Secured Convertible Debentures 32,313,761 Shares of Common Stock Underlying Warrants 3,892,188 Shares of Common Stock Underlying Series B Convertible Preferred Stock 300,000 Shares of Common Stock This prospectus relates to the resale, from time to time, of up to 68,278,183 shares of our common stock by the selling stockholders named in the “Selling Stockholders” section of this prospectus, including their pledgees, assignees and successors-in-interest, whom we collectively refer to in this document as the Selling Stockholders.We completed a private placement transaction of (1) our 8% Secured Convertible Debentures (the “Debentures”), which may be converted into an aggregate of 31,772,234 shares of common stock (the “common stock”), (2) warrants to purchase up to an aggregate of 32,313,761 shares of common stock (the “Warrants”), (3) an aggregate of 3,892,188 shares of Series B Convertible Preferred Stock. (the “Preferred Stock”) which may be converted into 3,892,188 shares of common stock; and (4) an aggregate of 300,000 shares of common stock (the Common Stock”) was issued to one accredited investor in connection with the Company’s entry into a Settlement Agreement dated October 22, 2007.The common stock being offered in this prospectus includes shares to be issued upon conversion of the Debentures or pursuant to the exercise of the Warrants.The common stock offered by this prospectus shall be adjusted to cover any additional securities as may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions.We will not receive any of the proceeds from the sale of any of the shares covered by this prospectus, but we will receive amounts from the holders of the Warrants upon their exercise.References in this prospectus to “the Company,” “we,” “our,” and “us” refer to uVuMobile, Inc. Our common stock is traded on the Over-the-Counter Bulletin Board under the symbol “UVUM.” On February 5, 2008, the last reported sale price for our common stock was $0.07 per share. An investment in shares of our common stock involves a high degree of risk. You should carefully consider the “Risk Factors” beginning on page3 before you decide whether to invest in shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2008 TABLE OF CONTENTS Page Number FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 3 USE OF PROCEEDS 11 SELLING STOCKHOLDERS 11 PLAN OF DISTRIBUTION 13 DESCRIPTION OF OUR BUSINESS 15 SELECTED FINANCIAL DATA 21 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 DIRECTORS AND EXECUTIVE OFFICERS 30 EXECUTIVE COMPENSATION 32 COMPENSATION DISCUSSION AND ANALYSIS 32 SUMMARY COMPENSATION TABLE 37 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 43 DESCRIPTION OF CAPITAL STOCK 44 TRANSACTIONS WITH RELATED PERSONS 46 LEGAL MATTERS 46 EXPERTS 46 WHERE YOU CAN FIND MORE INFORMATION 46 You should rely only on the information contained or incorporated by reference in this prospectus and in any accompanying prospectus supplement. We have not, and the Selling Stockholders have not, authorized anyone to provide you with differing information. This prospectus is not an offer to sell, nor is it an offer to buy, these shares of common stock in any jurisdiction where the offer is not permitted. The information in this prospectus is accurate as of the date on the front cover of this prospectus, but the information may have changed since that date. Table of Contents FORWARD-LOOKING STATEMENTS The information contained in this prospectus, including the information incorporated by reference into this prospectus, includes forward-looking statements as defined in the Private Securities Reform Act of 1995.Forward looking statements are based on current expectations rather than historical facts and they are indicated by words or phrases such as “anticipate,” “could,” “may,” “might,” “potential,” “predict,” “should,” “estimate,” “expect,” “project,” “believe,” “intend,” “plan,” “envision,” “continue,” “target,” “contemplate,” or “will” and similar words or phrases or comparable terminology. These statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed for the reasons described in this prospectus.You should not place undue reliance on these forward-looking statements. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: · general economic conditions; · significant uncertainty inherent in the mobile entertainment services industry; · we face intense and increasing competition from the telecommunications industry and the satellite and cable television industry; new competitors are likely to emerge and new technologies may further increase competition; · our programming costs may increase beyond our current expectations and we may be unable to obtain or renew programming agreements on acceptable terms or at all; · we are heavily dependent on complex information technologies and their support infrastructures; weaknesses in our information technology systems could have an adverse impact on our business; we may have difficulty attracting and retaining qualified personnel to maintain our information technology infrastructure; · lack of funding to continue our operations and our ability to obtain future financing or funds; · our ability to successfully obtain a diverse customer base or retain our existing customers; · our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; · our ability to attract and retain a qualified employee base; · our ability to respond to new developments in technology and new applications of existing technology before our competitors; · our ability to develop, maintain and enhance our strategic relationships with wireless carriers, Multi-Service Operators (MSO’s), handset manufacturers and distributors, key streaming media technology companies and content providers; · acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; · our ability to maintain and execute a successful business strategy; and · we may face other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission (“SEC”). You should also consider carefully the statements under “Risk Factors” and other sections of this prospectus, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. The forward-looking statements speak only as of the date on which they are made, and, except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, or factors we are unaware of, may cause actual results to differ materially from those contained in any forward-looking statements. -1- Table of Contents PROSPECTUS SUMMARY The Company uVuMobile, Inc. (hereinafter sometimes referred to as “SmartVideo”, “uVuMobile™”,” the “Company,” “we,” “us,” or “our”) is a provider of video content distribution services and technology. Incorporated in 1984, the Company acquired OVT, Inc., d/b/a SmartVideo, in November 2002, and subsequently changed its name to SmartVideo Technologies, Inc. Although the core business of the Company has remained constant, the Company has changed its focus from distributing business-to-business services to the distribution of video content to consumers. Since 2002, the Company has been a provider of technology engaged in the aggregation and distribution of streaming video content to consumers connected to the public Internet. The Company has been in the business of purchasing the rights to video and television content and delivering that content to subscribers for a fee. Additionally, the Company also providesmanaged services for Internet network operators (carriers) and for major producers, owners and distributors of content. The Company intends to continue expanding its marketopportunities by delivering video services to all forms of devices capable of receiving an Internet Protocol (IP) data stream and rendering that data stream into visible images on displays. In January 2005, the Company launched its direct-to-consumer mobile video service providing its customers with access to high-quality video programming that is transmitted directly to SmartPhone cellular handsets and to Wi-Fi enabled PDA devices. In addition, the Company has developedReal Time Streaming Protocol (RTSP)and Java 2 Platform, Micro Edition (J2ME) compatibility. During the fourth quarter of 2006, the Company expanded its product offerings to include a new suite of mobile technology and content solutions, bringing together a myriad of implementation choices, business models and marketing plans. The Company believes these new products will aid our customers that are seeking to capitalize onmobile technology opportunities. These new media services combine TV, radio, and other media platforms with user-friendly personalization, interactivity and targeted advertising. Recent Developments On December 17, 2007, uVuMobile, Inc. (the “Company”) entered into a definitive agreement (the “Securities Purchase Agreement”) to sell $2,033,423 of its 8% Secured Convertible Debentures (the “Debentures”) to institutional and private investors (collectively, the “Investors” or “Holders”). The Debentures bear interest at the rate of 8% per annum and mature on December 17, 2009 (the “Maturity Date”).The Company shall pay interest to the holders of the Debentures quarterly on each of January 1, April 1, July 1, and October 1 of each year prior to the Maturity Date of the Debentures.The Debentures are also convertible into shares of the Company’s common stock at a conversion price of $0.064 per share, subject to adjustment in accordance with terms of the Debentures.Any voluntary conversion by the Investors of the Debentures is subject to a Beneficial Ownership Limitation (as defined in the Debentures).In addition, the Debentures are subject to a forced conversion (the “Forced Conversion”) in all or in part by the Company in the event that the daily volume weighted average stock price of the Company’s common stock for any twenty (20) consecutive trading days exceeds $0.256.The Debentures are secured by all of the assets of the Company pursuant to a security agreement. In connection with the Debentures, the Company issued to certain investors the Enable Purchaser Warrants and the Forte Purchaser Warrants.The Enable Purchaser Warrants and the Forte Purchaser Warrants have substantially the same terms and conditions and give the respective Holders the right to purchase a total of 12,500,000 and 7,500,000 shares of the Company’s common stock, respectively, at an exercise price of $0.15 per share for a period of five (5) years.Of the shares registered for sale under this prospectus, 3,177,223 shares are issuable upon exercise of warrants, exercisable for a period of five years at a price of $0.064 per share in connection with the Debenture issued to the finder of the Debenture, Forte Partners LLC (“Forte”), as a finders fee. The Company also issued 664,063 shares, 1,614,062 shares and 1,614,063 shares of its Series B Convertible Preferred Stock, respectively, to William J. Loughman, its Chief Executive Officer, and Michael Criden and Glenn Singer, Directors of the Company, in consideration for the cancellation of debt owed by the Company to each of these individuals. In connection with the issuance of these shares of Series B Convertible Preferred Stock, the Company also issued warrants to purchase 531,250; 1,291,250; and 1,291,250 shares of the Company's common stock, respectively, to each of Mr. Loughman, Mr. Criden and Mr. Singer.These warrants have an exercise price of $0.15 per share and are exercisable for a period of five (5) years. The Company is obligated to file a registration statement with the Securities and Exchange Commission within 45 days of December 17, 2007, which registration statement will include the common stock underlying the Debentures and the common stock underlying the Warrants issued in connection with the private placement of the Debentures.The registration statement must be declared effective within 120 days from December 17, 2007. -2- Table of Contents The Offering This prospectus relates to the offer and sale from time to time of up to 67,978,183 shares of the Company’s common stock by the Selling Stockholders named in this prospectus. Of the shares registered for resale by this prospectus, (1) an aggregate of 31,772,234 shares are issuable in connection with the conversion of the Debentures sold to investors in the private placement,(b) 32,313,716 shares are issuable upon exercise of Warrants issued in connection with private placement of the Debentures and (c) 3,892,188 shares are issuable upon the conversion of the Preferred Stock.The Selling Stockholders may sell these shares in the over-the-counter market or otherwise, at market prices prevailing at the time of sale, at prices related to the prevailing market price, or at negotiated prices, as further described in “Plan of Distribution”.We will not receive any proceeds from the sale of shares by the Selling Stockholders, but the Company shall receive the exercise price paid to the Company in connection with the exercise of the Warrants. RISK FACTORS You should carefully consider the risks described below before making an investment decision. The risks described below are not the only ones facing our company. Additional risks not presently known to us or that we currently believe are immaterial may also impair our business operations. Our business could be harmed by any of these risks. The trading price of our common stock could decline due to any of these risks and you may lose all or part of your investment. In assessing these risks, you should also refer to the other information contained in this report, including our consolidated financial statements and related notes. Risks Related to Our Business Our independent auditor’s report contained a going concern qualification, and we continue to experience losses from operations. The report of our independent registered public accounting firm for the fiscal year ended December 31, 2006, contains an explanatory paragraph which states that we have suffered recurring losses from operations and a working capital deficiency that raise substantial doubt about our ability to continue as a going concern. We have incurred substantial net losses of $6,792,930, $19,740,274 and $24,488,876 for the years ended December 31, 2004, 2005 and 2006, respectively. For the nine-months ended September 30, 2007, we had an accumulated deficit of $72,781,342, net cash used in operations of $4,010,722 and a net loss of $8,338,711. Our ability to continue our operations is contingent upon obtaining additional financing and attaining profitable operations. We have used the proceeds received from private placements conducted in March, November and December2005, July 2006 and December 2007 for the acquisition of programming rights, marketing and sales initiatives, and further improvements to our technology, as well as to increase staffing levels to support these marketing and technology efforts, all of which will adversely affect operating results until revenues from sales of our services reach a level at which operating costs can be supported. In our efforts to strengthen our marketing and sales initiatives of the distribution of our services, it is critical that we obtain distribution partners in order to begin generating revenues. We did not generate cash flows from operating activities during 2007 sufficient to offset our operating expenditures. Based on the information currently available regarding our proposed plans and assumptions relating to operations, we anticipate that the net proceeds from our last financing in 2007, together with projected cash flow from operations, will not be sufficient to meet our cash requirements for working capital and capital expenditures beyond 2008. As a result, it will be necessary for us to secure additional financing to support our operations. There can be no assurance that we will be able to obtain such financing on acceptable terms, or at all. If adequate funds are not available or not available on acceptable terms, the Company will be unable to continue as a going concern. We currently have no firm commitments for any additional capital. We have a limited operating history and insufficient revenue to generate positive cash flows from our operations. We formally launched our Internet based products and services in 2003. To date, we have earned only minimal revenue from these services and the revenue is presently insufficient to generate positive cash flows from our operations. Additionally, the income potential of our business and from our markets is unproven. Because of the emerging nature of the mobile entertainment industry, our executives have limited experience in it. As a young company operating in an emerging market, we face risks and uncertainties relating to our ability to implement our business plan successfully. Our future revenues and success depend significantly upon acceptance of our mobile entertainment services and the mobile entertainment industry as a whole. Our future revenues and success also depend on the development of revenue growth from our services. Our ability to successfully introduce new services and the expected benefits to be obtained from these new services may be adversely affected by a number of factors, such as unforeseen costs and expenses, technological changes, economic downturns, and competitive factors or other events beyond our control. Weincurred operating losses in fiscal 2006 and for the nine months ended September 30, 2007and cannot be assured that we will successfully market any services, or operate profitably in the future. -3- Table of Contents Our quarterly financial results will continue to fluctuate making it difficult to forecast our operating results. Our quarterly operating results have fluctuated in the past, and we expect our revenues and operating results may vary significantly from quarter-to-quarter due to a number of factors, many of which are beyond our control, including: · variability in demand and usage for our product and services; · market acceptance of new and existing services offered by us, our competitors and potential competitors; and · governmental regulations affecting the use of the Internet, including regulations concerning intellectual property rights and security features. Our current and future levels of expenditures are based primarily on our growth plans and estimates of expected future revenues. Such expenditures are primarily fixed in the short-term and our sales cycle can be lengthy. Accordingly, we may not be able to adjust spending or generate new revenue sources timely to compensate for any shortfall in revenues. If our operating results fall below the expectation of investors, our stock price will likely decline significantly. In addition, potential fluctuations in our operating results could lead to fluctuations in the market price for our common stock. Since we expect to continue incurring net losses, we may not be able to implement our business strategy and the price of our stock may decline. As of September 30, 2007, we had an accumulated deficit of $72,781,342. We have incurred net losses quarterly from inception through September 30, 2007, and we expect to continue to incur net losses for the foreseeable future. Accordingly, our ability to operate our business and implement our business strategy may be hampered by negative cash flows in the future, and the value of our stock may decline as a result. Our capital requirements may vary materially from those currently planned if, for example, we incur unforeseen capital expenditures or unforeseen operating expenses or make investments to maintain our competitive position. If this is the case, we may have to delay or abandon some or all of our development plans or otherwise forego market opportunities. We will need to generate significant additional revenues to be profitable in the future, and we may not generate sufficient revenues to be profitable on either a quarterly or annual basis in the future. To address the risks and uncertainties facing our business strategy, we must, among other things: · achieve broad customer adoption and acceptance of our products and services; · successfully raise additional capital in the future; · successfully integrate, leverage and expand our sales force; · successfully scale our current operations; · implement and execute our business and marketing strategies; · address intellectual property rights issues that affect our business; · develop and maintain strategic relationships to enhance the development and marketing of our existing and new products and services; and · respond to competitive developments in the mobile entertainment services industry. We may not be successful in achieving any or all of these business objectives in a cost-effective manner, if at all, and the failure to achieve these could have a serious adverse impact on our business, results of operations and financial position. Each of these objectives may require significant additional expenditures on our part. Even if we ultimately do achieve profitability, we may not be able to sustain or increase profitability on a quarterly or annual basis. Our failure to respond to rapid changes in technology and its applications and intense competition in the mobile entertainment services industry products could make our services obsolete. The mobile entertainment services industry is subject to rapid and substantial technological development and product innovations. To be successful, we must respond to new developments in technology, new applications of existing technology and new treatment methods. Our response may be stymied if we require, but cannot secure, rights to essential third-party intellectual property. We compete against numerous companies offering alternative systems to ours, some of which have greater financial, marketing and technical resources to utilize in pursuing technological development. Our financial condition and operating results could be adversely affected if our mobile entertainment services fail to compete favorably with these technological developments, or if we fail to be responsive in a timely and effective manner to competitors’ new services or price strategies. -4- Table of Contents Our success is dependent on the performance and retention of our executive officers, consultants and key employees. Our business and operations are substantially dependent on the performance of our executive officers and key employees, including William Loughman, Tony Novia, Scott Hughes and Ronald A. Warren, all of whom have worked together for only a relatively short period of time. We do not maintain “key person” life insurance on any of our executive officers. The loss of one or several executives could seriously harm our business. Any reorganization or reduction in the size of our employee base could harm our ability to attract and retain other valuable employees critical to the success of our business. Our mobile entertainment services and any of our future services may fail to gain market acceptance, which would adversely affect our competitive position. We have not conducted any independent studies with regard to the feasibility of our proposed business plan, present and future business prospects and capital requirements. We have generated limited commercial distribution for our mobile entertainment services. Our services may fail to gain market acceptance and our infrastructure to enable such expansion is still limited. Even if adequate financing is available and our services are ready for market, we cannot be certain that our services will find sufficient acceptance in the marketplace to fulfill our long and short-term goals. Failure of our services to achieve market acceptance would have a material adverse effect on our business, financial condition and results of operations. We depend on a limited number of customers and distribution channels for a majority of our revenues so the loss of, or delay in payment from one or a small number of customers or distribution channel partners could have a significant impact on our revenues and operating results. During 2006, two of our customers accounted for approximately 8% of our revenues. During 2006, we experienced a shift from a business-to-business model to a subscription-based model reducing much of our reliance on revenues from related parties. We are in the process of developing relationships with distribution channel partners to increase the size of our customer base. We cannot successfully accomplish our business objectives by relying solely on our existing customer base. If we are unsuccessful in increasing and broadening our customer base, our ability to maintain and grow our business will suffer. Average selling prices of our products and services may decrease, which may harm our gross margins. The average selling prices of our products and services may be lower than expected as a result of competitive pricing pressures and promotional programs. We expect to experience pricing pressure and anticipate that the average selling prices and gross margins for our products may decrease over product life cycles. We may not be successful in developing and introducing on a timely basis new products with enhanced features and services that can be sold at higher gross margins. We may face third-party intellectual property infringement claims and other related claims that could severely impact our business. It may be alleged that we are liable to third-parties for certain legal matters relating to video, music, software, and other content that we encode, distribute, or make available to our customers if, among other things: · the content or the performance of our services violates third-party copyright, trademark, or other intellectual property rights; · our customers violate the intellectual property rights of others by providing content to us or by having us perform digital media services; or · content that we encode or otherwise handle for our customers is deemed obscene, indecent, or defamatory. Any alleged liability could damage our business by damaging our reputation, requiring us to incur legal costs in defense, exposing us to awards of damages and costs and diverting management’s attention, all which could have an adverse effect on our business, results of operations and financial condition. Our customers generally agree to hold us harmless from claims arising from their failure to have the right to encode or distribute multimedia software and other content given to us for that purpose. However, in some cases we may not be able to obtain such agreements or customers may contest this responsibility or not have sufficient resources to defend claims. In addition, we have limited insurance coverage for claims of this nature and may not be able to cover losses above our insurance coverage limits. Because we host, stream and deploy audio and video content on or from our websites for customers and provide services related to digital media content, we face potential liability or alleged liability for negligence, infringement of copyright, patent, or trademark rights, defamation, indecency and other claims based on the nature and content of the materials. Claims of this nature have been brought and sometimes successfully made against content distributors. In addition, we could be exposed to liability with respect to the unauthorized duplication of content or unauthorized use of other parties’ proprietary technology. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage or any alleged liability could harm our business. -5- Table of Contents We cannot be certain that third-parties will not claim infringement by us with respect to past, current, or future technologies. We expect that participants in our markets will be increasingly subject to infringement claims as the number of services and competitors in our industry segment grows. In addition, these risks are difficult to quantify in light of the continuously evolving nature of laws and regulations governing the Internet. Any claim relating to proprietary rights, whether meritorious or not, could be time-consuming, result in costly litigation, cause service upgrade delays or require us to enter into royalty or licensing agreements, and we cannot be sure that we will have adequate insurance coverage or that royalty or licensing agreements will be made available on terms acceptable to us or at all. We cannot be certain that we will be able to protect our intellectual property, which could harm our business. Our intellectual property is critical to our business, and we seek to protect our intellectual property through copyrights, trademarks, patents, trade secrets, confidentiality provisions in our customer, supplier, potential investors, and strategic relationship agreements, nondisclosure agreements with third-parties, and invention assignment agreements with our employees and contractors. We cannot be certain that measures we take to protect our intellectual property will be successful or that third-parties will not develop alternative solutions that do not infringe upon our intellectual property. Further, we plan to offer our mobile entertainment services and applications to customers worldwide including customers in foreign countries that may offer less protection for our intellectual property than the United States. Our failure to protect against misappropriation of our intellectual property, or claims that we are infringing the intellectual property of third-parties could have a negative effect on our business, results of operations and financial condition. We will rely on strategic relationships to promote our services and for access to licensed technology; if we fail to develop, maintain or enhance these relationships, our ability to serve our customers and develop new services and applications could be harmed. Our ability to provide our services to users of multiple technologies and platforms depends significantly on our ability to develop, maintain or enhance our strategic relationships with wireless carriers, handset distributors, key streaming media technology companies and content providers. We will rely on these relationships for licensed technology and content. Obtaining comprehensive multimedia content licenses is challenging, as doing so may require us to obtain copyright licenses with various third-parties in the fragmented multimedia recording and publishing industries. These copyrights often address differing activities related to the delivery of digital media, including reproduction and performance, some of which may require separate licensing arrangements from various rights holders such as publishers, content providers, artists and record labels. The effort to obtain the necessary rights by such third-parties is often significant, and could disrupt, delay, or prevent us from executing our business plans. Because of the large number of potential parties from which we must obtain licenses, we may never be able to obtain a sufficient number of licenses to allow us to provide services that will meet our customers’ expectations. Due to the evolving nature of our industry, we will need to develop additional relationships to adapt to changing technologies and standards and to work with newly emerging companies with whom we do not have pre-existing relationships. We cannot be certain that we will be successful in developing new relationships or that our partners will view these relationships as significant to their own business, or that our partners will continue their commitment to us in the future. If we are unable to maintain or enhance these relationships, we may have difficulty strengthening our technology development and increasing the adoption of our brand and services. Competition may decrease our market share, revenues, and gross margins. We face intense and increasing competition in the multimedia broadcast market. If we do not compete effectively or if we experience reduced market share from increased competition, our business will be harmed. In addition, the more successful we are in the emerging market for multimedia broadcast services, the more competitors are likely to emerge. We believe that the principal competitive factors in our market include: · service functionality, quality and performance; · ease of use, reliability and security of services; · establishing a significant base of customers and distribution partners; · ability to introduce new services to the market in a timely manner; · customer service and support; and · pricing. -6- Table of Contents Although we do not currently compete against any one entity with respect to all aspects of multimedia broadcast products and services, there are various competitors that provide various products and services in the following categories: · collaboration, which provides for document and application sharing as well as user interactivity, · live video and streaming multimedia, · hosted services, · training, which provides e-learning applications, and · on-premise software. There are a number of companies, such as Verizon, Sprint and MobiTV, among others, that provide outsourced digital media services. As the multimedia broadcast market continues to develop, we expect to see increased competition from traditional telecommunication service providers or resellers of those services. We also face competition from the in-house encoding services, streaming networks and content management systems and encoding services. All of our competitors have substantially more capital, longer operating histories, greater brand recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do. These competitors may also engage in more extensive development of their technologies, adopt more aggressive pricing policies and establish more comprehensive marketing and advertising campaigns than we can. Our competitors may develop products and service offerings that we do not offer or that are more sophisticated or more cost effective than our own. For these and other reasons, our competitors’ products and services may achieve greater acceptance in the marketplace than our own, limiting our ability to gain market share and customer loyalty and to generate sufficient revenues to achieve a profitable level of operations. Our failure to adequately address any of the above factors could harm our business and operating results. Our industry is experiencing consolidation that may intensify competition. The multimedia broadcast services industries are undergoing substantial change that has resulted in increasing consolidation and a proliferation of strategic transactions. Many companies in these industries have been going out of business or are being acquired by larger entities. As a result, we are increasingly competing with larger competitors that have substantially greater resources than we do. We expect this consolidation and strategic partnering to continue. Acquisitions or strategic relationships could harm us in a number of ways.For example: · competitors could acquire or enter into relationships with companies with which we have strategic relationships and discontinue our relationship, resulting in the loss of distribution opportunities for our products and services or the loss of certain enhancements or value-added features to our products and services; · competitors could obtain exclusive access to desirable multimedia content and prevent that content from being available in certain formats, thus decreasing the use of our products and services to distribute and experience the content that audiences most desire, and hurting our ability to attract customers; · a competitor could be acquired by a party with significant resources and experience that could increase the ability of the competitor to compete with our products and services; and · other companies with related interests could combine to form new, formidable competition, which could preclude us from obtaining access to certain markets or content, or which could dramatically change the market for our products and services. Any of these results could put us at a competitive disadvantage that could cause us to lose customers, revenue and market share. They could also force us to expend greater resources to meet the competitive threat, which could also harm our operating results. If we fail to enhance our existing services and product applications or develop and introduce new multimedia broadcast services, applications and features in a timely manner to meet changing customer requirements and emerging industry trends or standards, our ability to grow our business will suffer. The market for multimedia broadcast service solutions is characterized by rapidly changing technologies and short product life cycles. These market characteristics are heightened by the emerging nature of the Internet and the continuing trend of companies from many industries to offer Internet-based applications and services. The widespread adoption of the new Internet, networking, streaming media, or telecommunications technologies or other technological changes could require us to incur substantial expenditures to modify or adapt our operating practices or infrastructure. Our future success will depend in large part upon our ability to: · identify and respond to emerging technological trends in the market; -7- Table of Contents · enhance our products by adding innovative features that differentiate our digital media services and applications from those of our competitors; · acquire and license leading technologies; · bring multimedia broadcast services and applications to market and scale our business on a timely basis at competitive prices; and · respond effectively to new technological changes or new product announcements by others. We will not be competitive unless we continually introduce new services and applications or enhancements to existing services and applications that meet evolving industry standards and customer needs. In the future, we may not be able to address effectively the compatibility and operability issues that arise as a result of technological changes and evolving industry standards. The technical innovations required for us to remain competitive are inherently complex, require long development schedules and are dependent in some cases on sole source suppliers. We will be required to continue to invest in research and development in order to attempt to maintain and enhance our existing technologies and products, but we may not have the funds available to do so. Even if we have sufficient funds, these investments may not serve the needs of customers or be compatible with changing technological requirements or standards. Most development expenses must be incurred before the technical feasibility or commercial viability of new or enhanced services and applications can be ascertained. Revenue from future services and applications or enhancements to services and applications may not be sufficient to recover the associated development costs. The technology underlying our services and applications is complex and may contain unknown defects that could harm our reputation, result in product liability or decrease market acceptance of our services and applications. The technology underlying our multimedia broadcast services and applications is complex and includes software that is internally developed and software licensed from third-parties. These software products may contain errors or defects, particularly when first introduced or when new versions or enhancements are released. We may not discover software defects that affect our current or new services and applications or enhancements until after they are sold. Furthermore, because our digital media services are designed to work in conjunction with various platforms and applications, we are susceptible to errors or defects in third-party applications that can result in a lower quality product for our customers. Because our customers depend on us for digital media management, any interruptions could: · damage our reputation; · cause our customers to initiate product liability suits against us; · decrease our product development resources; · cause us to lose revenues; and · delay market acceptance of our digital media services and applications. Our business will suffer if our systems fail or our third-party facilities become unavailable. A reduction in the performance, reliability and availability of our systems and network infrastructure may harm our ability to distribute our products and services to our customers and other users, as well as harm our reputation and ability to attract and retain customers and content providers. Our systems and operations are susceptible to, and could be damaged or interrupted by, outages caused by fire, flood, power loss, telecommunications failure, Internet breakdown, earthquake and similar events. We may not have any redundancy in our Internet multimedia broadcasting facilities and therefore any damage or destruction to these would significantly harm our multimedia broadcasting business. Our systems are also subject to human error, security breaches, power losses, computer viruses, break-ins, “denial of service” attacks, sabotage, intentional acts of vandalism and tampering designed to disrupt our computer systems, Websites and network communications. This could lead to slower response times or system failures. Our operations also depend on receipt of timely feeds from our content providers, and any failure or delay in the transmission or receipt of such feeds could disrupt our operations. We also depend on Web browsers, ISPs and online service providers to provide access over the Internet to our product and service offerings. Many of these providers have experienced significant outages or interruptions in the past, and could experience outages, delays and other difficulties due to system failures unrelated to our systems. These types of interruptions could continue or increase in the future. Our digital distribution activities are managed by sophisticated software and computer systems. We must continually develop and update these systems over time as our business and business needs grow and change, these systems may not adequately reflect the current needs of our business. We may encounter delays in developing these systems, and the systems may contain undetected errors that could cause system failures. Any system error or failure that causes interruption in availability of products or content or an increase in response time could result in a loss of potential or existing business services, customers, users, advertisers or content providers. If we suffer sustained or repeated interruptions, our products, services and Websites could be less attractive to such entities or individuals and our business could be harmed. -8- Table of Contents Significant portions of our business are dependent on providing customers with efficient and reliable services to enable customers to broadcast content to large audiences on a live or on-demand basis. Our operations are dependent in part upon transmission capacity provided by third-party telecommunications network providers. Any failure of such network providers to provide the capacity we require may result in a reduction in, or interruption of, service to our customers. If we do not have access to third-party transmission capacity, we could lose customers and, if we are unable to obtain such capacity on terms commercially acceptable to us our business and operating results could suffer. Our computer and communications infrastructure is located at a single leased facility in Atlanta, Georgia. We do not have fully redundant systems, and we may not have adequate business interruption insurance to compensate us for losses that may occur from a system outage. Despite our efforts, our network infrastructure and systems could be subject to service interruptions or damage and any resulting interruption of services could harm our business, operating results and reputation. Government regulation could adversely affect our business prospects. We do not know with certainty how existing laws governing issues such as property ownership, copyright and other intellectual property issues, taxation, illegal or obscene content, and retransmission of media, personal privacy and data protection will apply to the Internet or to the distribution of multimedia and other proprietary content over the Internet. Most of these laws were adopted before the advent of the Internet and related technologies and therefore do not address the unique issues associated with the Internet and related technologies. Depending on how these laws are developed and are interpreted by the judicial system, they could have the effect of: · increasing our costs due to new or changes in tax legislation; · limiting the growth of the Internet; · creating uncertainty in the marketplace that could reduce demand for our products and services; · limiting our access to new markets which may include countries and technology platforms; · increasing our cost of doing business; · exposing us to significant liabilities associated with content distributed or accessed through our products or services; or · leading to increased product and applications development costs, or otherwise harming our business. Specifically with respect to one aspect of copyright law, on October 28, 1998, the Digital Millennium Copyright Act (or “DMCA”) was enacted. The DMCA includes statutory licenses for the performance of sound recordings and for the making of recordings to facilitate transmissions. Under these statutory licenses, depending on our future business activities, we and our customers may be required to pay licensing fees in connection with digital sound recordings we deliver or our customers provide on their Website and through retransmissions of radio broadcasts and/or other audio content. Because of this rapidly evolving and uncertain regulatory environment, both domestically and internationally, we cannot predict how existing or proposed laws and regulations might affect our business. In addition, these uncertainties make it difficult to ensure compliance with the laws and regulations governing digital music. These laws and regulations could harm us by subjecting us to liability or forcing us to change our business. Risks Related to the Offering Our stock price has been and continues to be volatile. The market price for our common stock could fluctuate due to various factors. These factors include: · announcements regarding developments in our business, acquisitions and financing transactions; · announcements by us or our competitors of new contracts, technological innovations or new products; · changes in government regulations; · fluctuations in our quarterly and annual operating results; and · general market conditions. -9- Table of Contents In addition, the stock markets have, in recent years, experienced significant price fluctuations. These fluctuations often have been unrelated to the operating performance of the specific companies whose stock is traded. Market fluctuations, as well as economic conditions, have adversely affected, and may continue to adversely affect, the market price of our common stock. We need to raise additional capital in the future, and if we are unable to secure adequate funds on terms acceptable to us, we will be unable to execute our business plan and current stockholders may experience significant dilution. As of September 30, 2007, we had approximately $358,000 in cash.We anticipate, based upon our proposed plans and assumptions relating to operations that the net proceeds of approximately$2 million from the closing of our most recent financing in December 2007, together with revenues generated from operations, will not be sufficient to meet our cash requirements for working capital and capital expenditures beyond 2008. There can be no assurance that we will be able to obtain additional financing on acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to pursue our business objectives or remain in operation. This could seriously harm our business, results of operations and financial condition. If we do not secure substantial additional funding to meet our capital needs through the incurrence of debt, we may have to issue additional shares of common stock or other securities convertible into shares of our common stock. If additional funds are raised through the issuance of equity or convertible debt securities, the percentage ownership of our current stockholders will be reduced and these securities may have rights and preferences superior to that of our current stockholders. If we raise capital through debt financing, we may be forced to accept restrictions affecting our liquidity, including restrictions on our ability to incur additional indebtedness or pay dividends. RECENT DEVELOPMENTS On December 17, 2007, uVuMobile, Inc. (the “Company”) entered into a definitive agreement (the “Securities Purchase Agreement”) to sell $2,033,423 of its 8% Secured Convertible Debentures (the “Debentures”) to institutional and private investors (collectively, the “Investors” or “Holders”). The Debentures bear interest at the rate of 8% per annum and mature on December 17, 2009 (the “Maturity Date”).The Company shall pay interest to the holders of the Debentures quarterly on each of January 1, April 1, July 1, and October 1 of each year prior to the Maturity Date of the Debentures.The Debentures are also convertible into shares of the Company’s common stock at a conversion price of $0.064 per share, subject to adjustment in accordance with terms of the Debentures.Any voluntary conversion by the Investors of the Debentures is subject to a Beneficial Ownership Limitation (as defined in the Debentures).In addition, the Debentures are subject to a forced conversion (the “Forced Conversion”) in all or in part by the Company in the event that the daily volume weighted average stock price of the Company’s common stock for any twenty (20) consecutive trading days exceeds $0.256.The Debentures are secured by all of the assets of the Company pursuant to a security agreement. In connection with the Debentures, the Company issued to certain investors the Enable Purchaser Warrants and the Forte Purchaser Warrants.The Enable Purchaser Warrants and the Forte Purchaser Warrants have substantially the same terms and conditions and give the respective Holders the right to purchase a total of 12,500,000 and 7,500,000 shares of the Company’s common stock, respectively, at an exercise price of $0.15 per share for a period of five (5) years.Of the shares registered for sale under this prospectus, 3,177,223 shares are issuable upon exercise of warrants, exercisable for a period of five years at a price of $0.064 per share in connection with the Debenture issued to the finder of the Debenture, Forte Partners LLC (“Forte”), as a finders fee. The Company also issued 664,063 shares, 1,614,062 shares and 1,614,063 shares of its Convertible Preferred Stock, respectively, to William J. Loughman, its Chief Executive Officer, and Michael Criden and Glenn Singer, Directors of the Company, in consideration for the cancellation of debt owed by the Company to each of these individuals. In connection with the issuance of these shares of Convertible Preferred Stock, the Company also issued warrants to purchase 531,250; 1,291,250; and 1,291,250 shares of the Company's common stock, respectively, to each of Mr. Loughman, Mr. Criden and Mr. Singer.These warrants have an exercise price of $0.15 per share and are exercisable for a period of five (5) years. The Company is obligated to file a registration statement with the Securities and Exchange Commission within 45 days of December 17, 2007, which registration statement will include the common stock underlying the Debentures and the common stock underlying the Warrants issued in connection with the private placement of the Debentures.The registration statement must be declared effective within 120 days from December 17, 2007. -10- Table of Contents USE OF PROCEEDS We will not receive any proceeds from the sale of shares of our common stock by the Selling Stockholders, but we will receive the exercise price from the Holders in connection with the exercise of the Warrants.Any net proceeds from any sale of shares of our common stock covered by this prospectus will be received by the Selling Stockholders. SELLING STOCKHOLDERS Of the 68,278,183 shares of our common stock registered for public resale pursuant to this prospectus and listed under the column “Shares Available for Sales Under This Prospectus” on the table set forth below, (1) an aggregate of 31,772,234 shares may be issued to the below listed accredited investors in connection with the conversion of our 8% Secured Convertible Debentures (the “Debentures”), and (2) an aggregate of 32,313,761 shares may be issued to the below listed accredited investors in connection with the exercise of Warrants issued in connection with the issuance of our Debentures; (3) an aggregate of 3,892,188 shares may be issued to the below listed accredited investors in connection with the conversion of the Series B Preferred Stock; and (4) an aggregate of 300,000 shares of common stock were issued to one accredited investor in connection with the Company’s entry into a Settlement Agreement dated October 22, 2007. The table below has been prepared based upon the information furnished to us by the selling stockholders as of February 5, 2008.The applicable percentages of beneficial ownership are based on an aggregate of 135,923,482 shares of our common stock issued and outstanding on February 5, 2008 or subject to issuance upon exercise of options and warrants, adjusted as may be required by rules promulgated by the SEC.We are not able to estimate the amount of shares that will be held by each Selling Stockholder after the completion of this offering because: (1) the Selling Stockholders may sell less than all of the shares registered under this prospectus; and (2) to our knowledge, the Selling Stockholders currently have no agreements, arrangements or understandings with respect to the sale of any of their shares. The following table assumes that all of the shares being registered pursuant to this prospectus will be sold. The Selling Stockholders are not making any representation that any shares covered by this prospectus will be offered for sale. Except as otherwise indicated, based on information provided to us by each Selling Stockholder, the Selling Stockholders have sole voting and investment power with respect to their shares of common stock. NameOf Selling Stockholder Number Of Shares Of Common Stock Owned Before The Offering (1) Percent Of Common Stock Owned Before The Offering Shares Available For Sale Under This Prospectus Number Of Shares Of Common Stock To Be Owned After Completion Of The Offering Percent Of Common Stock To Be Owned After Completion Of The Offering Enable Growth Partners LP (2) 25,312,500 18.1 % 25,312,500 - * Enable Opportunity Partners LP (3) 2,812,500 2.0 % 2,812,500 - * Forté Partners, LLC (4) (5) 20,052,223 14.4 % 20,052,223 - * Iroquois Master Fund Ltd. (6) 2,812,500 2.0 % 2,812,500 - * Ladasa Investments, Inc. (7) 725,347 * 703,125 22,222 * Drew Arnold 391,250 * 291,250 - * Jerry W. Bratton 1,799,281 1.3 % 1,599,281 200,000 * Chris Carson 391,250 * 291,250 - * Michael Criden 4,346,978 3.1 % 2,905,312 1,441,666 1.0 % Joseph Fitzpatrick 341,250 * 291,250 - * Ray Jones 1,609,491 1.2 % 1,509,491 - * Todd Katz 4,218,750 3.0 % 4,218,750 - * William J. Loughman (5) 1,275,313 * 1,195,313 80,000 * John L. Walters 840,625 * 703,125 137,500 * Glenn Singer (8) 5,040,313 3.6 % 2,905,313 2,135,000 1.5 % KLC Ventures (9) 25,000 * 25,000 - * Alan L. Frank 300,000 * 300,000 - * *Less than 1%. ** Beneficial ownership is determined in accordance with the rules of the SEC. Shares of common stock subject to options or warrants currently exercisable or exercisable within 60 days of February 5, 2008, are deemed outstanding for computing the percentage ownership of the stockholder holding the options or warrants, but are not deemed outstanding for computing the percentage ownership of any other stockholder. Percentage of ownership is based on 135,923,482 shares of common stock outstanding (including 4,150,521 shares of Preferred Stock currently convertible into one share of common stock each) as of February 5, 2008. (1) The shares of common stock issuable upon the exercise of warrants at a price of $0.15 per share is as follows:Enable Growth Partners LP, 11,250,000; Enable Opportunity Partners LP, 1,250,000; Forté Partners, LLC, 7,500,000; Iroquois Master Fund Ltd., 1,250,000; Ladasa Investments, Inc., 312,500; Drew Arnold, 125,000; Jerry W. Bratton, 644,125; Chris Carson, 125,000; Michael Criden, 1,291,250; Joseph Fitzpatrick, 125,000; Ray Jones, 648,663; Todd Katz, 1,875,000; William J. Loughman, 531,250; John L. Walters, 312,500 and; GHS Family Holdings, 1,291,250.The shares common stock issuable upon the exercise of warrants at a price of $0.10 per share is as follows:Drew Arnold, 110,000; Jerry W. Bratton, 150,000; Chris Carson, 110,000; Joseph Fitzpatrick, 60,000; KLC Ventures 25,000 and; Ray Jones, 150,000.The shares of common stock issuable upon the exercise of warrants, at a price of $0.064 per share, are as follows:Forté Partners, LLC, 3,177,223. -11- Table of Contents (2) Brendan O’Neil is the only natural person who exercises sole voting and dispositive powers with respect to the shares of our common stock on behalf of Enable Growth Partners LP. Enable Growth Partners holds warrants to purchase 11,250,000 shares of common stock at an exercise price of $0.15 per share. (3) Brendan O’Neil is the only natural person who exercises sole voting and dispositive powers with respect to the shares of our common stock on behalf of Enable Opportunity Partners LP. Enable Opportunity Partners holds warrants to purchase 1,250,000 shares of common stock at an exercise price of $0.15 per share. (4) Forté acted as a finder for the private placement completed on December 17, 2007.The Company issued Forté warrants to purchase an aggregate of 7,500,000 shares of common stock at $0.15 per share and warrants to purchase an aggregate of 3,177,223 shares of common stock at $0.064 per shares and paid $203,342 in cash as a finders fee.Daniel McKelvey is the only natural person who exercises sole voting or dispositive powers with respect to the shares held of record by Forté.Forté is not a registered broker dealer. (5) Daniel McKelvey is a principal with Forté and is a director of the Company. (6) Josh Silverman is the only natural person who exercises sole voting and dispositive powers with respect to the shares of the Company’s common stock on behalf of Iroquois Master Fund Ltd. Iroquois Master Fund holds warrants to purchase 1,250,000 shares of common stock at an exercise price of $0.15 per share. (7) Gerald Wittenberg exercises sole voting and dispositive powers with respect to the shares of the Company’s common stock on behalf of Ladasa Investments Inc. Ladasa Investments Inc. holds warrants to purchase 312,500 shares of common stock at an exercise price of $0.15 per share. (8) Glenn Singer exercises sole voting and dispositive powers of the shares of the Company’s common stock on behalf of GHS Family Holdings Limited. GHS Family Holdings Limited holds warrants to purchase an aggregate of 1,291,500 shares of common stock at an exercise price of $0.15 per share. (9) Kirk Chewning exercises sole voting and dispositive powers of the shares of the Company’s common stock on behalf of KLC Ventures. -12- Table of Contents PLAN OF DISTRIBUTION Each Selling Stockholder of the common stock and any of their pledgees, donees, transferees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on the Over-the-Counter Bulletin Board or any other stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. A Selling Stockholder may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits investors; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · to cover short sales and other hedging transactions made after the date that the registration statement of which this prospectus is a part is declared effective by the SEC; · broker-dealers may agree with the Selling Stockholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; and · any other method permitted pursuant to applicable law. The Selling Stockholders may also sell shares under Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), if available, rather than under this prospectus. Broker-dealers engaged by the Selling Stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the Selling Stockholders (or, if any broker-dealer acts as agent for the investor of shares, from the purchaser) in amounts to be negotiated, but except as set forth in a supplement to this Prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA NASD Rule 2440; and in th case of a principal transaction a markup or markdown in compliance with NASD IM-2440. In connection with the sale of the common stock or interests therein, the Selling Stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume.The Selling Stockholders may also sell shares of the common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities.The Selling Stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The Selling Stockholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act.Each Selling Stockholder has informed the Company that it does not have any written or oral agreement or understanding, directly or indirectly, with any person to distribute the Common Stock. In no event shall any broker-dealer receive fees, commissions and markups which, in the aggregate, would exceed eight percent (8%). The Company is required to pay certain fees and expenses incurred by the Company incident to the registration of the shares.The Company has agreed to indemnify the Selling Stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. Because Selling Stockholders may be deemed to be “underwriters” within the meaning of the Securities Act, they will be subject to the prospectus delivery requirements of the Securities Act including Rule 172 thereunder.In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather than under this prospectus.There is no underwriter or coordinating broker acting in connection with the proposed sale of the resale shares by the Selling Stockholders. -13- Table of Contents We agreed to keep this prospectus effective until the earlier of (i) the date on which the shares may be resold by the Selling Stockholders without registration and without regard to any volume limitations by reason of Rule 144(k) under the Securities Act or any other rule of similar effect or (ii) all of the shares have been sold pursuant to this prospectus or Rule 144 under the Securities Act or any other rule of similar effect.The resale shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the resale shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the resale shares may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution.In addition, the Selling Stockholders will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of shares of the common stock by the Selling Stockholders or any other person.We will make copies of this prospectus available to the Selling Stockholders and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale (including by compliance with Rule 172 under the Securities Act). The Selling Stockholders may from time to time pledge or grant a security interest in some or all of the Shares owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell shares of common stock from time to time under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of Selling Stockholders to include the pledgees, transferees or other successors in interest as Selling Stockholders under this prospectus . Upon our being notified in writing by a Selling Stockholder that any material arrangement has been entered into with a broker-dealer for the sale of common stock through a block trade, special offering, exchange distribution or secondary distribution or a purchase by a broker or dealer, a supplement to this prospectus will be filed, if required, pursuant to Rule 424(b) under the Securities Act, disclosing (i) the name of each such Selling Stockholder and of the participating broker-dealer(s), (ii) the number of shares involved, (iii) the price at which such shares of common stock were sold, (iv) the commissions paid or discounts or concessions allowed to such broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus, and (vi) other facts material to the transaction. In addition, upon our being notified in writing by a Selling Stockholder that a donee or pledge intends to sell more than 500 shares of common stock, a supplement to this prospectus will be filed if then required in accordance with applicable securities law. The Selling Stockholders also may transfer the shares of common stock in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. The Selling Stockholder that is affiliated with a registered broker-dealer has confirmed to us that, at the time it acquired the securities subject to the registration statement of which this prospectus is a part, it did not have any agreement or understanding, directly or indirectly, with any person to distribute any of such securities. The Company has advised each Selling Stockholder that it may not use shares registered on the registration statement of which this prospectus is a part to cover short sales of our common stock made prior to the date on which such registration statement was declared effective by the SEC. -14- Table of Contents DESCRIPTION OF OUR BUSINESS uVuMobile, Inc. (hereinafter sometimes referred to as“uVuMobile™,” the “Company,” “we,” “us,” or “our”) is a provider of video content distribution services and technology. Incorporated in 1984, the Company acquired OVT, Inc., d/b/a SmartVideo, in November 2002, and subsequently changed its name to SmartVideo Technologies, Inc. Although the core business of the Company has remained constant, the Company has changed its focus from distributing business-to-business services to the distribution of video content to consumers. Since 2002, the Company has been a provider of technology engaged in the aggregation and distribution of streaming video content to consumers connected to the public Internet. The Company has been in the business of purchasing the rights to video and television content and delivering that content to subscribers for a fee. Additionally, the Company also providesmanaged services for Internet network operators (carriers) and for major producers, owners and distributors of content. The Company intends to continue expanding its marketopportunities by delivering video services to all forms of devices capable of receiving an Internet Protocol (IP) data stream and rendering that data stream into visible images on displays. In January 2005, the Company launched its direct-to-consumer mobile video service providing its customers with access to high-quality video programming that is transmitted directly to SmartPhone cellular handsets and to Wi-Fi enabled PDA devices. In addition, the Company has developedReal Time Streaming Protocol (RTSP)and Java 2 Platform, Micro Edition (J2ME) compatibility. During the fourth quarter of 2006, the Company expanded its product offerings to include a new suite of mobile technology and content solutions, bringing together a myriad of implementation choices, business models and marketing plans. The Company believes these new products will aid our customers that are seeking to capitalize onmobile technology opportunities. These new media services combine TV, radio, and other media platforms with user-friendly personalization, interactivity and targeted advertising. Recent Developments On December 17, 2007, uVuMobile, Inc. (the “Company”) entered into a definitive agreement (the “Securities Purchase Agreement”) to sell $2,033,423 of its 8% Secured Convertible Debentures (the “Debentures”) to institutional and private investors (collectively, the “Investors” or “Holders”). The Debentures bear interest at the rate of 8% per annum and mature on December 17, 2009 (the “Maturity Date”).The Company shall pay interest to the holders of the Debentures quarterly on each of January 1, April 1, July 1, and October 1 of each year prior to the Maturity Date of the Debentures.The Debentures are also convertible into shares of the Company’s common stock at a conversion price of $0.064 per share, subject to adjustment in accordance with terms of the Debentures.Any voluntary conversion by the Investors of the Debentures is subject to a Beneficial Ownership Limitation (as defined in the Debentures).In addition, the Debentures are subject to a forced conversion (the “Forced Conversion”) in all or in part by the Company in the event that the daily volume weighted average stock price of the Company’s common stock for any twenty (20) consecutive trading days exceeds $0.256.The Debentures are secured by all of the assets of the Company pursuant to a Security Agreement. In connection with the Debentures, the Company issued to certain investors the Enable Purchaser Warrants and the Forte Purchaser Warrants.The Enable Purchaser Warrants and the Forte Purchaser Warrants have substantially the same terms and conditions and give the respective Holders the right to purchase a total of 12,500,000 and 7,500,000 shares of the Company’s common stock, respectively, at an exercise price of $0.15 per share for a period of five (5) years.Of the shares registered for sale under this prospectus, 3,177,223 shares are issuable upon exercise of warrants, exercisable for a period of five years at a price of $0.064 per share in connection with the Debenture issued to the finder of the Debenture, Forte Partners LLC (“Forte”), as a finders fee. The Company also issued 664,063 shares, 1,614,062 shares and 1,614,063 shares of its Convertible Preferred Stock, respectively, to William J. Loughman, its Chief Executive Officer, and Michael Criden and Glenn Singer, Directors of the Company, in consideration for the cancellation of debt owed by the Company to each of these individuals. In connection with the issuance of these shares of Convertible Preferred Stock, the Company also issued warrants to purchase 531,250; 1,291,250; and 1,291,250 shares of the Company's common stock, respectively, to each of Mr. Loughman, Mr. Criden and Mr. Singer.These warrants have an exercise price of $0.15 per share and are exercisable for a period of five (5) years. The Company is obligated to file a registration statement with the Securities and Exchange Commission within 45 days of December 17, 2007, which registration statement will include the common stock underlying the Debentures and the common stock underlying the Warrants issued in connection with the private placement of the Debentures.The registration statement must be declared effective within 120 days from December 17, 2007. -15- Table of Contents Our Business Strategy Our overall goal is to capitalize on the ever increasing demand by consumers for personalized and interactive entertainment in the mobile technology industry.In connection with this goal, the Company provides its clients with high-quality, interactive media solutions to mobilize their content.The initial target market includes media and entertainment companies, consumer and retail brands, portals and user oriented communities. Key Initiatives: In order to be successful with our business strategy, we are focusing on the following key initiatives: Increase Sales of our Products- We believe that improvement in the following areas will facilitate increased sales of our products: 1) Implementation ofdiverse and effective distribution programs; 2) Increasing ourmarketing resources and 3) Continuing to develop exciting new media solutions. Technology Leadership - We believe that technological leadership will play an important role in our ability to introduce services that are customer-friendly at a reducedcost. We intend to continue developing our core technology, with particular interest in new media services that combine TV, radio and other media with user-friendly personalization and interactivity. Expand the Number of Compatible Handsets - Our products and services are compatible with Microsoft Windows Mobile O/S, Symbian O/S, J2ME and Palm wireless handsets, representing about 35 % of the U.S. market and all Windows O/S PDA devices, which comprise about 85% of all PDA handsets. We intend to expand our market opportunity by expanding the compatibility of our products and services with additional handset types and operating systems. Key Strengths Core Technology -We have developed a core technology platform that is optimized for the efficient utilization of Internet bandwidth in conjunction with streaming video. We believe that we deliver the highest quality video stream for any given Internet bandwidth utilized. Adaptability - We believe that we can develop custom applications to meet the requirements of a variety of application segments and integrate feature sets core to each of these platforms delivering comprehensive turnkey solutions for a variety of mobile applications. Compatibility - Webelieve that we have a technological infrastructure that is compatible with nearly all data network configurations, Wi-Fi data networks, and a significant number of handset models. High-Quality Picture and Sound - We believe our programming provides customers with high quality video for a given bandwidth. We believe that our live linear video feed compares favorably to download-and-play technology, without the extended wait time for the download to complete. This reduced wait time and high quality provide a significant competitive advantage. We believe that quality is a key differentiation between our service and all competing services. Product Offerings Our principal business is characterized by the following product offerings: Mobile Video Hosting Services - The Company has developed one of the leading Mobile Content Delivery Networks (CDNs) in the digital media delivery services industry. We believe that no other CDN can match our performance in delivering high quality digital media over wireless networks. The Company's mobile hosting and streaming solutions enable the distribution of content to mobile users on any carrier network and to multiple types of compatible devices. In addition to providing content management, encoding, hosting, streaming and reporting services for Live, Simulated Live or Video on Demand (VoD), we also provide the following value added services: · Multiple Billing Services - includes credit card, carrier direct bill and carrier PSMS (Premium Short Message Service) · Advertising Support - includes ad serving in streams, support of integration with mobile networks · Client Application Development - standard and custom application support · Content Services - The Company can sub-license to customers unique and compelling content packages Mobile Marketing Solutions - The Company provides a complete suite of mobile marketing services which includes a Short Message Services (SMS)platform. At the core of our offering is the SMS Campaign Management Platform (CMP) which enables the Company to build and deploy a myriad ofcustom SMS applications rapidly to meet customer requirements. Our SMS platform is robust, easy to use and provides our messaging customers withan “in-house” campaign manager to create promotions and messaging. -16- Table of Contents uVuRadio- The Company has developed and intends to market an innovative interactive mobile platform for the next generationof digital radio. We plan to combine innovative ground-breaking technology with content to create an interactive radio service for mobile data devices.The Company believes that this product will help revolutionize the radio industry, bringing what we believe to be some of the best terrestrial radiocontent combined with advanced mobile application features to wireless users. The Company has developed a digital media solutionthat integrates local and syndicated terrestrial and Internet radio programming with IP communications and the rich media capabilities of mobiledevices, delivering an exciting user experience that we believe will extend radio far beyond broadcast audio into a fully mobile and interactive multimediaexperience. Mobile Media Solutions - The Company provides a comprehensive turnkey solution for a variety of mobile applications delivering client and browserbased applications across all major mobile platforms which include J2ME, BREW, Windows Mobile, Palm and WAP/xHTML. The Company candevelop applications to meet the requirements of a variety of application segments and integrate feature sets core to each of these segments including: · Multimedia - pictures, music, movies, interactive text messaging, etc. · Commerce - mobile shopping, location based services, cross-promotional marketing, etc. · Communications - mobile IM, mobile e-mail etc. Subscription Figures As of December 31, 2007, the Company had approximately subscribers for all of its subscription packages. Competition The mobile entertainment industry is still in the early stage in its development cycle, with each competitor offering distinctive services and distinctive business models.Our competition includes companies that offer video, audio, interactive programming, telephony, data and other entertainment services, including cabletelevision, wireless companies, Direct-to-Home (DTH) companies, Regional Bell Operating Companies (RBOCs) and companies that are developingnew technologies. Many of our competitors have access to substantially greater financial and marketing resources than we have. However, we believethat the quality and variety of video, audio, interactive programming, access to service, customer service and price are the key elements for gaining andmaintaining market share. Wireless Carriers - We face substantial competition in the mobile video industry from cellular telephone companies. Most cellular carriers have alarge, established customer base, and many have significant investments in companies that provide programming content. It is unclear whether a carrierdeveloped and deployed product will be a long-term player in this market, or whether the carrier will co-brand and adopt the services of a contentaggregator who provides a high value-added service and delivery infrastructure. Content Aggregators - We encounter competition in the mobile video industry from third-party content aggregators. These content aggregatorsperform services similar to us. Governmental Regulation At this time, our service is not subject to any governmental regulation; however, in the future, we may be subject to U.S. government regulation,primarily by the FCC and, to a certain extent, by Congress, other federal agencies, state and local authorities and the International TelecommunicationsUnion (ITU), a specialized agency of the United Nations within which governments and the private sector coordinate global telecommunicationsnetworks and services. Depending upon the circumstances, noncompliance with legislation or regulations promulgated by these entities could result inthe suspension or revocation of our licenses or registrations, the termination or loss of contracts or the imposition of contractual damages, civil fines orcriminal penalties. Employees As of February 5, 2008, we had a staff of 14 employees and consultants. We believe that our employee relations are good. None of our employees are represented bylabor unions. -17- Table of Contents Segment Reporting The Company has been operated and evaluated by management as a single operations segment in accordance with the provisions of Statement ofFinancial Accounting Standards (“SFAS”) No. 131 - “Disclosures about Segments of an Enterprise and Related Information.” Seasonality and Backlog Our business is not subject to significant seasonal fluctuations. There are no material backlogs in our business. Description of Property We currently sub-lease approximately 4,500 square feet of office space at 2160 Satellite Boulevard, Suite 130, Duluth, GA 30097. The office space currently serves as our corporate headquarters located in Duluth, Georgia. We pay monthly rent of approximately $6,528 per month on a sub-lease which terminates on December 31, 2009. Legal Proceedings From time-to-time, the Company is a party to claims and legal proceedings arising in the ordinary course of business. The Company's management evaluates the exposure to these claims and proceedings individually and in the aggregate and allocates additional monies for potential losses on such litigation if it is possible to estimate the amount of loss and determine if the loss is probable. On or about April 6, 2004, Rene Hamouth filed a Writ of Summons in the Supreme Court of British Columbia (Case No. SO41955) against us, our former chief executive officer and director, Richard E. Bennett, Jr. and our former securities counsel, Edwards & Angell, LLP, a predecessor to Edwards Angell Palmer & Dodge LLP, seeking an unspecified amount of damages and costs for alleged libel of Mr. Hamouth resulting from two letters to his stockbroker, First Associates Investments, Inc. We and the other defendants have made an appearance in the court through respective legal counsel. On June 29, 2004, Mr. Hamouth filed an Amended Statement of Claim with the court. On November 19, 2004, the Court of Appeal for British Columbia granted Edwards Angell Palmer & Dodge LLP the right to appeal a chambers judge's decision that the alleged libelous correspondence in question is covered by absolute privilege and granted a stay of the proceeding pending the outcome of the appeal. The appeal was heard in February 2005. On March 30, 2005, the court granted the appeal and dismissed the claim against Edwards Angell Palmer & Dodge LLP. Since the court's entry of judgment in the appeal and to our knowledge, Mr. Hamouth has taken no further steps to pursue his claims against us or Mr. Bennett.On July 16, 2007, the Company entered into a General Release and Settlement Agreement with the Hamouth Family Trust and Rene Hamouth.(See October 20, 2006 Hamouth litigation paragraph below describing the settlement agreement.) On or about April 22, 2004, we filed a complaint in the United States District Court, North District of Georgia (Case No. 1:04-CV-1123) against Rene Hamouth, seeking the recovery of all profits realized by Mr. Hamouth resulting from his alleged violations of Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) relating to his purchases and sales of our common stock since approximately January 1, 2003. We are seeking damages in the amount of at least $151,428, interest on the amount of profits recovered and all other general and equitable relief to which we may be entitled. Since filing the complaint and serving Mr. Hamouth, Mr. Hamouth has filed an answer. The court has entered a scheduling order, approving the Joint Preliminary Planning Report and Discovery Plan. On March 16, 2005, we received notice that Mr. Hamouth's attorney in this matter has withdrawn from the case. On April 15, 2005, we filed a motion for summary judgment on this matter. The motion was unopposed. On October 5, 2005, the Court granted our motion and executed a judgment for us in the amount of $172,342.On July 16, 2007, the Company entered into a General Release and Settlement Agreement with the Hamouth Family Trust and Rene Hamouth.(See October 20, 2006 Hamouth litigation paragraph below describing the settlement agreement.) On March 9, 2005, SmartVideo Europe, Ltd., or SVEL, which is not an affiliate of ours, announced its intention to bring legal action in the form of a mediation/arbitration against us in regard to our alleged repudiation and breach of a distribution agreement between the parties, dated April 2, 2004, which involved certain rights to distribute certain of our products. The dispute includes claims of SVEL that we had anticipatorily breached our agreement with SVEL, thus allegedly inhibiting the development of SVEL's business utilizing our technology on an exclusive basis in 25 countries throughout the European Union. We contend that we had the right to terminate the agreement because of breaches by SVEL. On or about December 13, 2006, SVEL filed its Statement of Claim with the American Arbitration Association. The Company filed its response to the Statement of Claim on or about January 22, 2007. The parties have now agreed to mediate the matter prior to proceeding with arbitration. The mediation, which was set for October 23, 2007, has been postponed indefinitely. On or about July 18, 2006, Manhattan Investments, Inc. (“Manhattan”) filed a Complaint against the Company in the United States District Court, Northern District of California (Case No. C-06-4379), alleging that the Company has wrongfully refused to remove the restrictive legend on a stock certificate representing 49,795 shares. The Complaint includes claims for breach of fiduciary and statutory duties, conversion and fraud, and seeks injunctive relief, as well as monetary damages. On October 2, 2006, the Company filed a Motion to Transfer for Improper Venue. The Motion was granted by the Court on November 13, 2006.On July 23, 2007 (the “Effective Date”) the Company entered into a Settlement Agreement and Mutual Release (the “Agreement”) with Manhattan.Pursuant to the Agreement, the parties agreed, among other things, that the Company will issue 850,000 shares of the Company’s common stock, par value $0.001 to Manhattan within seven business days following a determination by the Court that the issuance of such common stock is fair, reasonable, and adequate to Manhattan.The 850,000 shares of the Company’s common stock will be issued in reliance on the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), provided by Section 3(a)(10) of the Act.The Agreement also requires the Company to pay $35,000 to Manhattan within 15 days after the closing of an equity financing transaction, provided that the Company completes such transaction.In addition, the agreement requires the Company to cause 49,795 shares of the Company’s common stock currently owned by Manhattan to be re-issued without restrictive legends within seven business days of the Effective Date.In exchange for the payments and actions described above, the Agreement provides for a release of the Company and each of the owners, stockholders, predecessors, successors, directors, officers, employees, representatives, attorneys, subsidiaries, and affiliates of the Company from all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by Manhattan.The Agreement further provides for a release of Manhattan and each of the trustees, representatives, attorneys and affiliates of Manhattan, and all persons acting by, through, under or in concert with them from any and all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Company.At September 30, 2007, based on the settlement date of July 23, 2007, the Company accrued a settlement liability and related expense of $332,500 based on the quoted closing trading price of $0.30 per share for the underlying 850,000 common shares in addition to the $35,000 in cash payments. -18- Table of Contents On or about October 20, 2006, Hamouth Family Trust (“Hamouth”) filed a Complaint against the Company in the Court of Chancery of the State of Delaware, in which Hamouth seeks declaratory and injunctive relief, as well as damages in an unspecified amount, related to the Company's alleged wrongful refusal to issue new stock certificates without restrictive legends for 800,000 shares of stock owned by Hamouth.On July 16, 2007 (the “Effective Date”), the Company entered into a General Release and Settlement Agreement (the “Agreement”) with the Hamouth Family Trust and Rene Hamouth (the “Claimant Parties”) related to the Company's alleged wrongful refusal to issue new stock certificates without restrictive legends for 800,000 shares of stock owned by the Hamouth Family Trust and a judgment against Rene Hamouth in favor of the Company in the amount of $172,325.32.Pursuant to the Agreement, the parties agreed, among other things, that the Company will issue 3,000,000 shares of the Company’s common stock, par value $0.001 (the “Settlement Shares”) to the Hamouth Family Trust within six business days following a determination by the Chancery Court that the issuance of such common stock is fair, reasonable, and adequate to the Hamouth Family Trust (the “Judicial Determination”).The 3,000,000 shares of the Company’s common stock will be issued in reliance on the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), provided by Section 3(a)(10) of the Act.In the event the Chancery Court declines to make the Judicial Determination, the Hamouth Family Trust has certain specified registration rights relating to the Settlement Shares.The Agreement also requires (i) the Company to pay $50,000 to the Hamouth Family Trust on the Effective Date, (ii) the Company to pay $50,000 to the Hamouth Family Trust on the 30th day following the Effective Date, (iii) the Company to pay $300,000 to the Hamouth Family Trust within 30 days after the closing of an equity financing transaction, provided that the Company completes such transaction within 120 days of the Effective Date.In addition, the agreement requires the Company to (a) cause 800,000 shares of the Company’s common stock currently owned by the Hamouth Family Trust to be re-issued without restrictive legends within six business days of receipt of the certificates representing such shares of common stock and (b) release a judgment in the amount of $172,325.32 it holds against Rene Hamouth.In exchange for the payments and actions described above, the Agreement provides for a release of the Company and each of the owners, stockholders, predecessors, successors, directors, officers, employees, representatives, attorneys, subsidiaries, and affiliates of the Company from all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Claimant Parties.The Agreement further provides for a release of the Claimant Parties and each of the trustees, representatives, attorneys and affiliates of the Claimant Parties, and all persons acting by, through, under or in concert with them from any and all charges, claims, liabilities, agreements, damages, causes of action, suits, costs, losses, debts and expenses of any nature by the Company.The Agreement also provides that neither the Company nor the Claimant Parties will file or pursue certain specified claims, grievances, complaints, lawsuits, or arbitrations.On July 18, 2007, the Chancery Court entered an Order making the above-referenced Judicial Determination. At September 30, 2007, based on the settlement date of July 16, 2007, the Company accrued a settlement liability and related expense of $955,000 based on the quoted trading price of $0.185 per share for the 3,000,000 underlying common shares in addition to the $400,000 in cash payments. On September 9, 2006 and February 14, 2007, respectively, the Company received correspondence from Epsom Investment Services, N.V. (“Epsom”) demanding repayment of an alleged outstanding Demand Loan made in 2002 from Epsom to Sharps Eliminations Technologies, Inc. (“Sharps”) in the amount of $50,000 bearing interest at 5%. Epsom claims that the Company agreed to repay this loan on behalf of Sharps. The Company currently does not believe any such amounts are due and owing to Epsom. On April 18, 2007, MobiTV, Inc. (“MobiTV”) filed a lawsuit in the United States District Court, District of Massachusetts (Case No. 1:07-cv-10755-RGS) against Jeremy De Bonet (“De Bonet”), Skyward Mobile LLC (“Skyward”), and the Company in which MobiTV alleges that the Defendants have (a) infringed MobiTV's United States Patent No. 7,073,178 (“the `178 patent”) entitled “Method and System of Performing Transactions Using Shared Resources and Different Applications”; (b) infringed MobiTV's copyright in software programs entitled “Mobi Radio Encoder”, “Mobi Radio 1 Client” and “Far Reach”; (c) misappropriated trade secrets; and (d) unfairly competed.MobiTV makes further claims against De Bonet individually for Breach of Contract and Breach of Fiduciary Duty.MobiTV's claims relate to, among other things, the departure of De Bonet from MobiTV in January 2006; his subsequent formation of Skyward in March 2006; and the joint development of software by Skyward and the Company known as uVuRadio™ and Mobilecasting™.The Company has now filed an Answer to the Complaint.On November 2, 2007, the Company and MobiTV entered into a settlement agreement.In exchange for a dismissal without prejudice of the lawsuit, the Company, among other things, represented that it is not currently, directly or indirectly, licensing, selling, deploying or generating any income, revenue or subscribers (“Exploited”) from any technology, design, method, process, plan, software, program, application, component, product or service that was created, conceived, invented, designed, developed, marketed, licensed or offered for sale or license by or in connection with DeBonet and/or Skyward (“Skyward Material”).The Company has agreed that to the extent it intends to Exploit any of the Skyward Materials in the future, it will notify MobiTV of such intended use in writing no later than thirty (30) days prior to such Exploitation.If after receiving such a notice from the Company, MobiTV believes the Company’s intended Exploitation of the Skyward Material may infringe MobiTV’s intellectual property, then MobiTV and the Company have agreed to work cooperatively to resolve such concerns for a period of no less than twenty (20) days before MobiTV may initiate any formal legal proceedings against the Company. -19- Table of Contents On November 6, 2007, the Company filed a demand for arbitration against Jeremy DeBonet (“DeBonet”) and Skyward Mobile, LLC\ (“Skyward”) alleging breach of contract, misappropriation of trade secrets, conversion and deceptive trade practices and unfair competition under the statutory and common law of the State of Delaware arising, in part, out of DeBonet/Skyward’s failure to perform their obligations under a technology development agreement between the Company and DeBonet/Skyward. More specifically, despite repeated demands by the Company that DeBonet/Skyward turn over intellectual property for which the Company has paid over a half million dollars, DeBonet/Skyward have refused to do so. Furthermore, the Company believes that DeBonet/Skyward have converted the intellectual property at issue through the wrongful exercise of dominion or right of ownership over the Company’s intellectual property in denial of, or inconsistent with the Company’s right as owner. The Company is asking for: (a) judgment that DeBonet/Skyward have materially breached the technology development agreement; (b) an order requiring DeBonet/Skyward to perform their obligations under the technology development agreement, and to produce all technology developed under the agreement, or in the alternative, a judgment that the Company is entitled to an award of monetary damages; (c) certain other monetary and declaratory relief. Except as set forth above, we believe that there are no material litigation matters at the current time. The results of such litigation matters and claims cannot be predicted with certainty, and an adverse outcome in one or more of such matters and claims could have a material adverse impact on our financial position, liquidity, or results of operations. -20- Table of Contents SELECTED FINANCIAL DATA The selected historical financial information presented below is derived from our audited consolidated financial statements for the years ended December 31, 2002, 2003, 2004, 2005 and 2006.The data for the nine-months ended September 30, 2007 and September 30, 2006 have been derived from unaudited financial statements which, in the opinion of management, include all adjustments necessary for a fair statement of the results of operations and financial position for such period and as of such date. The acquisition of all of the outstanding capital stock of OVT, Inc. on November 26, 2002, was treated for accounting purposes as a reverse acquisition, and the transaction has been accounted for as a recapitalization. We accounted for the acquisition using the purchase method of accounting. Therefore, the historical financial statements of the predecessor entity are reflected as our historical financial statements. The data set forth below should be read in conjunction with the financial statements and accompanying notes incorporated by reference. Selected Historical Financial Data For The Nine Months Ended 2002 2003 2004 2005 2006 2006 2007 Income Statement Data: Total revenue $ 2,750 $ 63,451 $ 118,733 $ 197,257 $ 800,231 $ 476,700 $ 815,787 Total operating expenses 611,386 3,242,754 6,839,685 19,021,511 25,454,391 14,433,891 8,782,896 Loss from operations (689,476 ) (3,179,303 ) (6,720,952 ) (18,824,254 ) (24,748,990 ) (13,957,191 ) (8,348,582 ) Net loss (689,476 ) (3,859,141 ) (6,792,930 ) (19,740,274 ) (24,488,876 ) (13,744,995 ) (8,338,711 ) Loss per share (0.17 ) (0.51 ) (0.35 ) (0.76 ) (0.61 ) (0.36 ) (0.14 ) Weighted average common shares used to compute basic and diluted net loss per share 4,127,243 7,540,849 19,208,345 26,093,554 40,285,528 37,959,443 58,659,916 Other Financial Data: Net cash used in operating activities 184,850 (1,530,148 ) (2,451,531 ) (5,351,783 ) (11,077,782 ) (7,894,368 ) (4,010,722 ) Net cash used in investing activities – 102,981 (189,191 ) (764,479 ) (1,472,439 ) (1,048,676 ) (305,402 ) Net cash provided by financing activities 177,838 1,925,385 2,730,316 11,521,236 10,454,236 9,873,308 977,801 Balance Sheet Data: Total Assets $ 1,335,242 $ 452,309 $ 719,551 $ 11,920,674 $ 6,691,645 $ 6,691,645 $ 2,196,756 Selected Quarterly Financial Data (Unaudited) First Quarter Second Quarter Third Quarter Fourth Quarter Total Nine months ended September 30, 2007: Total revenue $ 334,732 $ 278,169 $ 202,886 $ – $ 815,787 Loss from operations (3,819,497 ) (3,127,871 ) (1,401,214 ) – (8,348,582 ) Net loss $ (3,801,567 ) $ (3,123,105 ) $ (1,414,039 ) $ – $ (8,338,711 ) Year ended December 31, 2006: Total revenue $ 112,966 $ 166,432 $ 197,302 $ 323,531 $ 800,231 Loss from operations (3,431,211 ) (6,241,956 ) (4,284,023 ) (10,791,800 ) (24,748,990 ) Net loss $ (3,386,404 ) $ (6,210,697 ) $ (4,147,894 ) $ (10,743,881 ) $ (24,448,876 ) Year ended December 31, 2005: Total revenue $ 25,132 $ 38,360 $ 58,248 $ 75,517 $ 197,257 Loss from operations (2,020,338 ) (4,447,813 ) (3,992,767 ) (8,363,336 ) (18,824,254 ) Net loss $ (2,218,558 ) $ (4,440,183 ) $ (4,044,926 ) $ (9,036,607 ) $ (19,740,274 ) -21- Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion presents management’s analysis of our results of operations and financial condition as of and for each of the years ended December 31, 2006, 2005, and 2004, respectively. The discussion should be read in conjunction with our audited consolidated financial statements and the notes related thereto which appear elsewhere in this report. Overview uVuMobile, Inc. (hereinafter sometimes referred to as “uVuMobile™”,” the “Company,” “we,” “us,” or “our”) is a provider of video content distribution services and technology. Incorporated in 1984, the Company acquired OVT, Inc., d/b/a SmartVideo, in November 2002 and subsequently changed its name toSmartVideo Technologies, Inc. Although the core business of the Company has remained constant, the Company has changed its focus from distributing business-to-business services to the distribution of video content to consumers. Since 2002, the Company has been a provider of technology engaged in the aggregation and distribution of streaming video content to consumers connected to the public Internet. The Company has been in the business of purchasing the rights to video and television content and delivering that content to subscribers for a fee. Additionally, the Companyalso provides managed services for Internet network operators (carriers) and for major producers, owners and distributors of content. The Company intends to continue expanding its market opportunities by delivering video services to all forms of devices capable of receiving an Internet Protocol (IP) data stream and rendering that data stream into visible images on displays. In January 2005, the Company launched its direct-to-consumer mobile video service providing its customers with access to high-quality video programming that is transmitted directly to SmartPhone cellular handsets and to Wi-Fi enabled PDA devices. In addition, the Company has developed RTSP and J2ME compatibility. During the fourth quarter of 2006, the Company expanded its product offerings to include a new suite of mobile technology and content solutions, bringing together a myriad of implementation choices, business models and marketing plans. The Company believes these new products will aid our customers seeking to capitalize on mobile technology opportunities. These new media services combine TV, radio, and other media platforms with user-friendly personalization, interactivity and targeted advertising. Recent Developments On December 17, 2007, uVuMobile, Inc. (the “Company”) entered into a definitive agreement (the “Securities Purchase Agreement”) to sell $2,033,423 of its 8% Secured Convertible Debentures (the “Debentures”) to institutional and private investors (collectively, the “Investors” or “Holders”). The Debentures bear interest at the rate of 8% per annum and mature on December 17, 2009 (the “Maturity Date”).The Company shall pay interest to the holders of the Debentures quarterly on each of January 1, April 1, July 1, and October 1 of each year prior to the Maturity Date of the Debentures.The Debentures are also convertible into shares of the Company’s common stock at a conversion price of $0.064 per share, subject to adjustment in accordance with terms of the Debentures.Any voluntary conversion by the Investors of the Debentures is subject to a Beneficial Ownership Limitation (as defined in the Debentures).In addition, the Debentures are subject to a forced conversion (the “Forced Conversion”) in all or in part by the Company in the event that the daily volume weighted average stock price of the Company’s common stock for any twenty (20) consecutive trading days exceeds $0.256.The Debentures are secured by all of the assets of the Company pursuant to a Security Agreement. In connection with the Debentures, the Company issued to certain investors the Enable Purchaser Warrants and the Forte Purchaser Warrants.The Enable Purchaser Warrants and the Forte Purchaser Warrants have substantially the same terms and conditions and give the respective Holders the right to purchase a total of 12,500,000 and 7,500,000 shares of the Company’s common stock, respectively, at an exercise price of $0.15 per share for a period of five (5) years.Of the shares registered for sale under this prospectus, 3,177,223 shares are issuable upon exercise of warrants, exercisable for a period of five years at a price of $0.064 per share in connection with the Debenture issued to the finder of the Debenture, Forte Partners LLC (“Forte”), as a finders fee. The Company also issued 664,063 shares, 1,614,062 shares and 1,614,063 shares of its Convertible Preferred Stock, respectively, to William J. Loughman, its Chief Executive Officer, and Michael Criden and Glenn Singer, Directors of the Company, in consideration for the cancellation of debt owed by the Company to each of these individuals. In connection with the issuance of these shares of Convertible Preferred Stock, the Company also issued warrants to purchase 531,250; 1,291,250; and 1,291,250 shares of the Company's common stock, respectively, to each of Mr. Loughman, Mr. Criden and Mr. Singer.These warrants have an exercise price of $0.15 per share and are exercisable for a period of five (5) years. -22- Table of Contents The Company is obligated to file a registration statement with the Securities and Exchange Commission within 45 days of December 17, 2007, which registration statement will include the common stock underlying the Debentures and the common stock underlying the Warrants issued in connection with the private placement of the Debentures.The registration statement must be declared effective within 120 days from December 17, 2007. Critical Accounting Policies and Estimates The Company relies on the use of estimates and makes assumptions that impact its financial condition and results. These estimates and assumptions are based on historical results and trends as well as the Company’s forecasts as to how results and trends might change in the future. While we believe that the estimates we use are reasonable, actual results could differ from those estimates. We believe that the accounting policies described below are critical to understanding our business, results of operations and financial condition because they involve more significant judgments and estimates used in the preparation of our consolidated financial statements. An accounting policy is deemed to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and any changes in the different estimates that could have been used in the accounting estimates that are reasonably likely to occur periodically could materially impact our consolidated financial statements. We have discussed the development, selection and application of our critical accounting policies with the Audit Committee of our Board of Directors, and our Audit Committee has reviewed our disclosure relating to our critical accounting policies in this “Management’s Discussion and Analysis.” The Company’s most critical accounting policies and estimates that may materially impact the Company’s results of operations include: Revenue Recognition The accounting related to revenue recognition in the digital media and multimedia broadcast industry is complex and affected by interpretations of the rules and an understanding of various industry practices, both of which are dynamic in nature and subject to change. As a result, revenue recognition accounting rules require us to make significant judgments. We typically provide services to our business-to-business customers under volume-based usage arrangements of our digital media and multimedia broadcast products and services. Under certain arrangements, our customers are subject to a base monthly fee or minimum monthly usage requirements in order to maintain their preferential negotiated rates.Revenue is recognized as earned upon the delivery of service to our subscription-based customers. This typically occurs when a digital media or multimedia broadcast is viewed. Many of our subscription-based customers access our programming through the purchase of a monthly, semi-annual, or daily subscription for our mobile entertainment services.Revenue from mobile advertising is recognized when the related services are performed.See Note 2(H) (Going Concern, Significant Accounting Policies and Risks and Uncertainties) to the consolidated financial statements included elsewhere in this report. Valuation and Recoverability of Long-Lived Assets See Note 2(M) to the consolidated financial statements for the years ended December 31, 2006, 2005, and 2004 for a description of the valuation and recoverability of long-lived assets. Income Taxes Income taxes are accounted for using the liability method in accordance with SFAS No. 109, Accounting for Income Taxes (SFAS 109). Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operation loss and tax credit carry forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.We continue to record a valuation allowance for the full amount of deferred income taxes, which would otherwise be recorded for tax benefits related to operating loss carry forwards, as realization of such deferred tax assets cannot be determined to be more likely than not likely. Accounting for Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), “Share-Based Payment,” which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS No. 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS No. 123. Effective January 1, 2006, we have adopted SFAS No. 123(R) using the prospective method.See Note 2(H) (Going Concern, Significant Accounting Policies and Risks and Uncertainties) to the consolidated financial statements included elsewhere in this report. -23- Table of Contents Recent Accounting Pronouncements See Note 2(T) to the consolidated financial statements for the years ended December 31, 2006, 2005, and 2004 for a description of the new accounting pronouncements and their impact on the Company. Results of Operations Nine Months Ended September 30, 2007 compared to Nine Months Ended September 20, 2006 Revenues Revenues for the nine month period ended September 30, 2007 consisted primarily of a subscription based service delivering live and on-demand mobile entertainment services directly to consumers and revenues attributable to custom applications. Our revenues increased by approximately $339,100 for the nine months ended September 30, 2007 as compared to the same period in 2006. This increase is primarily attributable to revenues generated from custom applications. Broadcast rights Broadcast rights expense for the nine months ended September 30, 2007 were $177,000 as compared to $1,775,000 for the same period in 2006. This change is attributable to our decision to change our focus to a subscription based model delivering mobile entertainment services direct to the consumer. This amount reflects the costs associated with acquiring the rights to deliver our mobile entertainment services. As a result of the decision to change our focus to a subscription based model, the Company incurred an impairment charge for the nine months ended September 2007 against broadcast rights assets of approximately ($1,475,000). Compensation and benefits Our compensation and benefits expenses decreased by approximately $319,000 for the nine months ended September 30, 2007 as compared to the same period in 2006. The decrease is attributable to the staff reduction that occurred during the third quarter of 2007. Consulting and professional fees Our consulting and professional fees decreased by approximately $1,580,000 for the nine months ended September 30, 2007 as compared to the same period in 2006. This decrease is primarily attributable to fees associated with the consulting agreement with Growth Consultants LLC that was reflected in the nine months ended September 30, 2006 which were not incurred in the nine months ended September 30, 2007. DataCenter Our data center expenses consist primarily of those items related to the maintenance of certain facilities and equipment at a third-party data center. The decrease in data center expenses of approximately $39,000 for the nine months ended September 30, 2007 as compared to 2006 is primarily due to a decrease in the costs related to exiting the direct-to-consumer business. Stock-based Compensation For the nine months ended September 30, 2007, we recorded approximately $2,966,000, as compared to $3,833,000 for the nine months ended September 30, 2006, in non-cash, stock-based compensation expense. The increase in stock-based compensation expense was primarily attributable to an increase in the number of stock options issued. The compensation expense has been determined using the Black-Scholes fair value method. The remainder of the non-cash, stock-based compensation is related to the amortization of the deferred portion of previous warrant grants. -24- Table of Contents Depreciation Depreciation expense for the nine months ended September 30, 2007 increased by approximately $315,000 when compared to the same period in 2006. This increase is primarily attributable to the deployment of additional equipment in the process of increasing the overall capacity and quality of our services. Interest Expense Interest expense for the nine months ended September 30, 2007 and 2006 was approximately $26,700 and ($51,000), respectively.During the nine months ended September 30, 2006, the Company reversed $53,000 of a previously recorded interest expense. Selling, General and Administrative Expenses Selling, general and administrative expenses consist primarily of travel expenses related to the marketing of our product and services, lease payments related to the use of our corporate facilities and space at trade shows, and other general and administrative expenses. Our selling, general and administrative costs decreased approximately $814,000 for the nine months ended September 30, 2007 when compared to the same period in 2006.This decrease is attributable to a reduction in travel-related expenses including marketing and advertising costs as well as a decrease in Directors’ compensation. Year Ended December 31, 2006 compared to Year Ended December 31, 2005 Revenues Revenues for the year ended December 31, 2006 consisted primarily of a subscription based service delivering live and on-demand mobile entertainment services directly to consumers. Our revenues increased by approximately $600,000 for the year ended December 31, 2006 as compared to the same period in 2005. This increase is primarily attributable to our decision in 2005 to change our focus to a subscription-based model delivering mobile entertainment services direct to the consumer along with mobile advertising revenue and the implementation of custom applications. Broadcast rights Broadcast right expenses for the year ended December 31, 2006 were approximately $4,355,000 as compared to $2,002,000 for the same period in 2005, an increase of 117%. This increase is attributable to our decision to change our focus to a subscription based model delivering mobile entertainment services direct to the consumer. This amount also reflects the costs associated with acquiring the rights to deliver our mobile entertainment services.Additionally, the year ended December 31, 2006 includes an impairment charge of approximately $2,300,000. Compensation and benefits Our compensation and benefits expenses increased by approximately $966,000 (55%) for the year ended December 31, 2006 as compared to the same period in 2005. As our industry and Company continue to grow and develop, we are continuing to fill key positions that will enable us to leverage our future prospects and growth and rely less on the use of consultants for discrete projects. Consulting and professional fees Our consulting and professional fees increased by approximately $2,209,000 (119%) for the year ended December 31, 2006 as compared to the same period in 2005. This increase in consulting fees for the year ended December 31, 2006 is primarily attributable to the consulting agreement with Growth Consultants LLC, who provides us with consulting services. Data Center Our data center expenses consist primarily of those items related to the maintenance of certain facilities and equipment at a third-party data center. The increase in data center expenses of approximately $219,000 (28%) for the year ended December 31, 2006 when compared to 2005 is primarily due to an increase in the utilization of bandwidth and additional services provided by our third-party data center. -25- Table of Contents Settlement Expense Settlement expense for the year ended December 31, 2006 decreased to $4,935,000, from $5,541,000 in 2005, a decrease of 11%. Stock-based Compensation For the year ended December 31, 2006, we have recorded approximately $5,039,000, as compared to $4,326,000 for the year ended December 31, 2005 in non-cash, stock-based compensation primarily related to the issuance of stock options to employees. The compensation expense has been determined using the Black-Scholes fair value method. The remainder of the non-cash, stock-based compensation is related to the amortization of the deferred portion of previous warrant grants. In the year ended December 31, 2006 the expense reflects the grant of stock options under FAS 123R. Depreciation and Amortization Depreciation and amortization expense for the year ended December 31, 2006 increased by approximately $322,000 when compared to the same period in 2005. This increase is primarily attributable to the deployment of additional equipment in the process of increasing the overall capacity and quality of our services. Selling, General and Administrative Expenses Selling, general and administrative expenses consist primarily of travel expenses related to the marketing of our products and services, lease payments related to the use of our corporate facilities, trade shows, and other general and administrative expenses. Our selling, general and administrative costs increased approximately $256,000 (10%) for the year ended December 31, 2006 when compared to the same period in 2005.This increase is attributable to additional staffing, call center costs, and SEC compliance costs. Interest Income (Expense) Interest income for the year ended December 31, 2006 of $260,114 included a reversal of a previously recorded interest expense in the amount of $53,000. Interest expense for the year ended December 31, 2005 was $916,020. A substantial portion of the interest expense in 2005 was attributed to the issuance of additional shares of common stock as additional consideration related to the rights of certain convertible debt holders in 2005. Year Ended December 31, 2005 compared to Year Ended December 31, 2004 Revenues Revenues for the year ended December 31, 2005 consisted primarily of a subscription based service delivering live and on-demand mobile entertainment services directly to consumers.Our revenues increased by approximately $80,000 from $118,733 in 2004 to $197,257 in 2005. This increase is primarily attributable to our decision to change our focus to a subscription based model delivering mobile entertainment services direct-to-the-consumer. Broadcast rights Broadcast rights expenses for the year ended December 31, 2005, were approximately $2,002,000 (70%) as compared to $0 for the same period in 2004. This change is attributable to our decision to change our focus to a subscription based model delivering mobile entertainment services direct to the consumer. This amount reflects the costs, including amortization of $1,740,552 associated with acquiring the rights to deliver our mobile entertainment services. Compensation and benefits Our compensation and benefits expenses increased by approximately $722,000 for the year ended December 31, 2005, as compared to the same period in 2004. As our industry and Company continue to grow and develop, we are continuing to fill key positions that will enable us to leverage our future prospects and growth and relying less on the use of consultants for discrete projects. Consulting and Professional fees Our consulting fees decreased by approximately $616,000 (50%) for the year ended December 31, 2005, when compared to 2004. We experienced a decrease in consulting fees in 2005 primarily due to our ability during that period to fill key positions with full-time employees instead of continuing to utilize outside consultants. -26- Table of Contents Our professional fees increased approximately $1,232,000 for the year ended December 31, 2005, when compared to the same period in 2004. This increase is primarily attributable to additional professional fees incurred that were associated with our recent financing, the preparation of our registration statement related to the financing, costs associated with the arbitration with Mr. Richard Seifert and KC Adventures, Inc., and litigation associated with the contentious proxy solicitation. Our consulting & professional fees combined increased by $616,000 for the year ended December 31, 2005 when compared to the same period in 2004. Data Center Our data center expenses consist primarily of those items related to the maintenance of certain facilities and equipment at a third-party data center. The increase in data center expenses of approximately $415,000 (116%) for the year ended December 31, 2005, when compared to 2004 is primarily due to an increase in the utilization of bandwidth and additional services provided by our third-party data center. Depreciation and Amortization Depreciation and amortization expense for the twelve months ended December 31, 2005, increased by approximately $231,000 (484%) when compared to the same period in 2004. This increase is primarily attributable to the deployment of additional equipment in the process of increasing the overall capacity and quality of our services. Settlement Expense Our settlement expense increased by approximately $5,541,000, primarily as a result of the settlement on January 30, 2006, of a dispute relating to an advisory agreement with one of the Company’s consultants and also for the accrual of other loss contingencies. As a result of the settlement and other accruals, the Company recorded a liability in the approximate amount of $5,541,000 as of December 31, 2005. Stock-based Compensation For the twelve months ended December 31, 2005, we recorded approximately $4,326,000 as compared to $3,119,000 in 2004 in non-cash, stock-based compensation expense related to the issuance of certain warrants as compensation paid to advisors.The compensation expense has been determined using the Black-Scholes fair value method. The remainder of the non-cash, stock-based compensation is related to the amortization of the deferred portion of previous warrant grants. Selling, General and Administrative Expenses Selling, general and administrative expenses consist primarily of travel expenses related to the marketing of our product and services, lease payments related to the use of our corporate facilities, trade shows, and other general and administrative expenses. The increase in selling, general and administrative expenses in 2005 of approximately $1,449,000 when compared to 2004 is primarily due to costs associated with our participation in numerous trade shows and the extra costs attributable to our decision to develop a prominent presence in each of these events. Our focus is to create a presence in each of these events designed to extend and enhance the awareness of our brand, products and services to potential partners, distributors, and content owners. We have also incurred additional travel related and marketing costs associated with specialized consultants we have hired to assist us in this process. Interest Expense Interest expense for the twelve months ended December 31, 2005, was $916,020 as compared with $72,000 in 2004. Of this amount, $712,000 was attributable to the non-cash benefit conversion feature attributed to the issuance of warrants that were issued as additional consideration related to the convertible debt holders. Liquidity and Capital Resources and Going Concern We have incurred recurring losses and negative cash flows since inception. As of and for the nine months ended September 30, 2007, we had an accumulated deficit of $72,781,342, a consolidated net loss of $8,338,711 and consolidated net cash flows used in operations of $4,010,722. As a result, our operations are not an adequate source of cash to fund future operations and these matters raise substantial doubt about our ability to continue as a going concern. To fund our cash requirements, we have relied on private placements of equity and loans from stockholders and other related entities. Our ability to continue our operations is contingent upon obtaining additional financing and attaining profitable operations. -27- Table of Contents Cash flows generatedfrom operating activities during the year ended December 31, 2006 were notsufficient to offset our operating expenditures. Based on information available regarding our proposed plans and assumptions relating to operations, we anticipate that the net proceeds from our financings in 2007, together with projected cash flow from operations, will not be sufficient to meet our cash requirements for working capital and capital expenditures beyond the fourth quarter of 2007. As a result, it will be necessary for us to secure additional financing to support our operations. There can be no assurance that we will be able to obtain such financing on acceptable terms, or at all. If adequate funds are not available or not available on acceptable terms, the Company will be unable to continue as a going concern. On February 28, 2007, our Board of Directors determined that it would be advisable to retain a financial advisor to assist the Company in evaluating various strategic alternatives, including recapitalization, sale of stock, merger or asset disposition possibilities, all with the goal of maximizing stockholder value. On March 21, 2007, after reviewing several candidates, the Board of Directors of the Company unanimously approved the engagement of Daniels & Associates as the Company's exclusive investment banker, financial advisor, and consultant for these purposes. On March 9, 2007, we commenced an Offer to Amend and Exchange certain of our outstanding warrants. The offer provided holders of certain warrants the opportunity to amend and exercise any or all of their warrants for a significantly reduced exercise price by either paying the exercise price in cash or by tendering a specified number of warrants for each share of common stock being purchased. The offer expired at 5:00 p.m., Eastern Time, on April 20, 2007. As of that time, approximately 80% of warrants subject to the offer had been tendered. Upon waiver by our Board of Directors of a specified closing condition that had not been met as of the time our offer expired, we accepted all warrants validly tendered pursuant to the terms of the offer on April 20, 2007. Through the offer, we generated approximately $738,000 in gross proceeds available for our use to fund our operations. On July 20, 2007 the Company entered into five Bridge Loan Agreements in the amount of $100,000 each with Glenn Singer, Justin A. Stanley, David Oros, Michael Criden, and John E. Abdo for total proceeds of $500,000 and issued 8.25% promissory notes to all five Directors of the Company.The loan is evidenced by an unsecured promissory note (the “Note”) which accrues interest at a rate of 8.25% per annum.Interest and principal on the Note are due in full one hundred and twenty (120) days from the date of the Note. On July 26, 2007, after the evaluation of the ongoing financial prospects of the Company, including the fact that it has been unable to secure further equity or debt financing, the Board of Directors of the Company determined to seek Chapter 11 bankruptcy protection for the Company. The Companyengaged bankruptcy counsel andevaluated the alternatives available to it. The Company intends to file for bankruptcy protection as soon as practicable. The amounts borrowed under the bridge loans were to be available to fund the Company’s operating needs during the bankruptcy process. On July 31, 2007, the Company filed with the SEC a Current Report on Form 8-K disclosing that, after an evaluation of the Company’s ongoing financial prospects, the Board of Directors of the Company determined not to file for Chapter 11 bankruptcy protection. On August 23, 2007, three former Directors of the Company; Messrs. Abdo, Oros, and Stanley; forgave repayment of their loans to the Company totaling $300,000, as well as all accrued interest on the loans.For the nine months ended September 30, 2007, the loans to Messrs. Singer and Criden, plus accrued interest, remained outstanding in the amount of $203,300. Between August 31, 2007 and September 25, 2007, the Company entered into six Bridge Loan Agreements with Jerry Bratton, Ray Jones, Drew Arnold, Chris Carson, Joseph Fitzpatrick and KLC Ventures, Inc. (the “Lenders”) for total proceeds of $212,500 and issued 12% promissory notes to all six Lenders.The loanwas evidenced by a promissory note (the “Note”) which accrued interest at a rate of 12% per annum and Security Agreements between the Company and each of the Lenders (a “Security Agreement”) pursuant to which the Company granted to the Lenders a lien on substantially all of the Company’s assets (up to $282,625 in aggregate amount between the six Lenders) to secure the repayment of the Note.As an inducement for the Lenders to make the Bridge Loans, the Company agreed in the Note to issue Warrants granting to the Lender the right to acquire an aggregate of 425,000 shares of the Company’s common stock at an exercise price of $0.10 per share (the “First Warrants”).The First Warrants have a five (5) year term and have other normal and customary provisions, including anti-dilution provisions and registration rights with respect to the underlying shares of common stock.We have incurred recurring losses and negative cash flows since inception. As of and for the year ended December 31, 2006, we had an accumulated deficit of $64,442,632, a consolidated net loss of $24,488,876and consolidated net cash flows used in operations of $11,077,782. As a result, our operations are not an adequate source of cash to fund future operations and these matters raise substantial doubt about our ability to continue as a going concern. To fund our cash requirements, we have relied on private placements of equity and loans from stockholders and other related entities. Although we closed on a $9.0 million equity financing on July 17, 2006, our ability to continue our operations is contingent upon obtaining additional financing and attaining profitable operations. -28- Table of Contents We did not generate cash flows from operating activities during 2007 sufficient to offset our operating expenditures. Based on the information currently available regarding our proposed plans and assumptions relating to operations, we anticipate that the net proceeds from our last financing in 2007, together with projected cash flow from operations, will not be sufficient to meet our cash requirements for working capital and capital expenditures beyond 2008. As a result, it will be necessary for us to secure additional financing to support our operations. There can be no assurance that we will be able to obtain such financing on acceptable terms, or at all. If adequate funds are not available or not available on acceptable terms, the Company will be unable to continue as a going concern. We currently have no firm commitments for any additional capital. Contractual Obligations And Commercial Commitments For the Years Ended December 31, 2007-2001 Contractual Obligations Total Less Than 1 Year 1-3 Years 3-5 Years More than 5 Years Operating lease obligations $ 185,332 $ 185,332 $ – $ – $ – Capital lease obligations 194,344 33,255 75,589 85,500 – Broadcast rights 3,434,576 2,454,725 943,386 36,465 – $ 3,814,252 $ 2,673,312 $ 1,018,975 $ 121,965 $ – Quantitative And Qualitative Discussions About Market Risk We do not believe that inflation or foreign currency fluctuations significantly affected our financial position and results of operations as of and for the fiscal year ended December 31, 2006. In addition, we are not party to any material market risk sensitive instruments. -29- Table of Contents DIRECTORS AND EXECUTIVE OFFICERS The following sets forth certain biographical information concerning our current directors and executive officers: Name Position Age William J. Loughman Director, President, Chief Executive Officer and Chief Financial Officer 52 Richard Seifert Director 57 Daniel McKelvey Director, Member of the Compensation Committee, Member of the Nominating Committee 41 William Scigliano Director, Member of the Audit Committee 47 Scott Hughes Chief Technology Officer 38 Tony Novia Sr. VP Content and Development 48 William J. Loughman, 52, joined the Company in March 2006 As Vice President of Finance and became Chief Financial Officer in August 2006.In August 2007, he assumed the additional position as President and Chief Executive Officer.Prior to joining the Company, he was with AirGate PCS as Vice President and Chief Financial Officer from July 2004 to March 2005.From April 1998 to December 2003, he was with o2wireless Solutions where he held various positions including President and Chief Executive Officer, Chief Operating Officer and Chief Financial Officer.Mr. Loughman also currently serves as a director of Peachtree Media Group, LLC. He previously served as a director of several telecommunications companies, including Omnitel Ltd. in Lithuania, Jordan Mobile Telephone Company in Jordan, St. Petersburg Telecom in Russia, and Pakistan Mobile Communications Ltd. in Pakistan. Richard Seifert, 57,is a seasoned professional, having worked as an advisor and an executive for over 25 years, and in the internet technology field since 1992.His focus has been primarily on the delivery of media content over the internet.Approximately ten years ago, he was one of a small group of pioneers working on the delivery of rich media content to cellular telephones.During this entire period he has made considerable contacts and gained significant insight into the wireless world, having worked in this area for as long as carriers have been trying to sell data usage.Mr. Seifert worked with the Company as an advisor in strategic partnering, business planning, sales/marketing and early stage funding from February of 2003 through March of 2005 Daniel McKelvey, 41, is a co-founder and Managing Partner of Forté Partners, LLC.Mr. McKelvey is also a member of the Board of Directors of Wherify Wireless and several private companies.Mr. McKelvey is an active entrepreneur, co-founding Forté Capital LLC, a New York based public money management firm with over $550 million in assets under management. William (Bill) Scigliano, 47, has many years of experience as a C-level executive and technology innovator.Prior to joining Forté Partners, Mr. Scigliano was the Chairman of Wherify Wireless, Inc. a developer of assisted GPS location products and services embedded in cell phones.Mr. Scigliano was formerly the CEO and Chairman of IQ Biometrix, Inc., a leading provider of facial identification technology and security.In addition, Mr. Scigliano serves as a Director on the boards of Acies, Inc. and Critical Reach. Scott Hughes, 38, Vice President of Engineering, joined the Company in March 2001 and is responsible for product design, scope, and development of our services, including the development of multiple new video and rich media communications services and supporting architecture. From 1996 to 2001, Mr. Hughes was Director of Network and Security Consulting Services at Redmond Technology Partners, a Seattle-based consulting group, whose clients included Microsoft, Infospace, VoiceStream and Western Wireless. Mr. Hughes has held various management and technology positions with Comnet Cellular/Verizon, BellSouth and Turner Entertainment Group’s Worldwide Information Technology Services. Tony Novia, 48, joined the Company as of June 2006 as Senior Vice President — Content & Distribution. Prior to joining SmartVideo, Mr. Novia served as the International Vice President at Universal Motown Records Group from 2003. Mr. Novia was the Senior Vice President at Radio & Records from 1993 to 2003. -30- Table of Contents Key Employees Ronald A. Warren joined SmartVideo in December 2003 as Vice President of Investor Relations and Corporate Communications and was elected as Secretary of the Corporation in September 2004. Mr. Warren is a senior level communications professional with a broad background in financial, technical and regulatory issues. His experience includes communications for high growth publicly held companies, national and multicultural audiences. He is a published author of “How to Create a Successful Annual Report” and a frequent guest speaker at national and local industry events. Prior to joining SmartVideo, from 2002 to 2003, Mr. Warren was Director of Investor Relations and Corporate Communications at Beazer Homes USA, Inc. From 1994 to 2002, Mr. Warren was Director of Investor Relations, Corporate Communications and Assistant Secretary of Theragenics Corporation. Mr. Warren is an active member of the National Investor Relations Institute (NIRI) and served as the Atlanta Chapter President from 2002 to 2003. Our Board Our Board consists of four directors. The Board has determined that two of the Directors qualify as “independent” as defined by applicable NASDAQ and SEC rules. In making this determination, the Board has concluded that none of these members has a relationship which, in the opinion of the Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. Board Committees The Board currently has, and appoints members to, three standing committees: the Audit Committee, the Compensation Committee and the Nominating Committee. Each member of these committees is independent as defined by applicable NASDAQ and SEC rules. The current members of the committees are identified below: Director Audit Compensation Nominating William Scigliano X Daniel McKelvey X X William J. Loughman Richard Seifert -31- Table of Contents EXECUTIVE COMPENSATION COMPENSATION
